 

Exhibit 10.1

$60,000,000 Revolving Credit Facility

AMENDED AND RESTATED
CREDIT AGREEMENT

dated as of

February 11, 2005

among

KINRO, INC.

LIPPERT COMPONENTS, INC.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

————————————————

--------------------------------------------------------------------------------




Exhibit 10.1

 

  AMENDED AND RESTATED CREDIT AGREEMENT dated as of February 11, 2005, among
KINRO, INC., an Ohio corporation, LIPPERT COMPONENTS, INC., a Delaware
corporation, the LENDERS party hereto, and JPMORGAN CHASE BANK, N.A. (formerly
known as JPMorgan Chase Bank), as Administrative Agent.     The parties hereto
agree as follows:

 

ARTICLE I

Definitions

              SECTION 1.01.            Defined Terms.

                    As used in this Agreement, the following terms have the
meanings specified below:

                    “ABR”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

                    “Adjusted LIBO Rate” means, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

                    “Administrative Agent” means JPMorgan Chase Bank, N.A., in
its capacity as administrative agent for the Lenders hereunder (and, where
applicable, under the Guarantee Agreements and the Subordination Agreement).

                    “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent.

                    “Affiliate” means, at any time, and with respect to any
Person, (a) any other Person that at such time directly or indirectly through
one or more intermediaries Controls, or is Controlled by, or is under common
Control with, such first Person, and (b) any Person beneficially owning or
holding, directly or indirectly, 10% or more of any class of voting or equity
interests of the Company or any Subsidiary or any corporation of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

                    “Alternate Base Rate” means, for any day, a rate per annum
equal to the greatest of (a) the Prime Rate in effect on such day, (b) the Base
CD Rate in effect on such day plus 1% and (c) the Federal Funds Effective Rate
in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Base CD Rate or the Federal Funds




--------------------------------------------------------------------------------




Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Base CD Rate or the Federal Funds Effective Rate,
respectively.

                    “Applicable Percentage” means, with respect to any Lender,
the percentage of the total Revolving Credit Commitments represented by such
Lender’s Revolving Credit Commitments. If the Revolving Credit Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Credit Commitments most recently in effect, giving effect to any
assignments.

                    “Applicable Rate Margin” means, for any day, with respect to
any Eurodollar Loan or ABR Loan, the General Margin therefor as specified in
Schedule 1.01-1 hereto.

                    “Approved Subordinated Debt” means Indebtedness subordinated
to the Obligations of the Borrowers under this Agreement and the other Loan
Documents on terms approved in writing by the Administrative Agent and the
Required Lenders.

                    “Assessment Rate” means, for any day, the annual assessment
rate in effect on such day that is payable by a member of the Bank Insurance
Fund classified as “well-capitalized” and within supervisory subgroup “B” (or a
comparable successor risk classification) within the meaning of 12 C.F.R.
Part 327 (or any successor provision) to the Federal Deposit Insurance
Corporation for insurance by such Corporation of time deposits made in dollars
at the offices of such member in the United States; provided that if, as a
result of any change in any law, rule or regulation, it is no longer possible to
determine the Assessment Rate as aforesaid, then the Assessment Rate shall be
such annual rate as shall be determined by the Administrative Agent to be
representative of the cost of such insurance to the Lenders.

                    “Asset Sale” shall mean any sale, transfer, lease or other
disposition of any property or asset of any Credit Party or any of its
Subsidiaries except a sale, transfer, lease or other disposition in the ordinary
course of business (a) of cash, (b) of temporary cash investments, (c) of trade
receivables, (d) of inventories, or (e) of any asset by any Credit Party or by a
Subsidiary to any Credit Party or to another Subsidiary.

                    “Assignment and Acceptance” means an assignment and
acceptance entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.

                    “Availability Period” means the period from and including
the Restatement Effective Date to but excluding the earlier of the Maturity Date
and the date of termination of the Revolving Credit Commitments.

                    “Base CD Rate” means the sum of (a) the Three-Month
Secondary CD Rate multiplied by the Statutory Reserve Rate plus (b) the
Assessment Rate.

                    “Board” means the Board of Governors of the Federal Reserve
System of the United States of America.




2

--------------------------------------------------------------------------------




                    “Borrower” means each of Kinro, Inc., an Ohio corporation,
Inc., and Lippert Components, Inc., a Delaware corporation.

                    “Borrowing” means a group of Loans, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

                    “Borrowing Request” means a request by a Borrower for a
Borrowing in accordance with Section 2.03.

                    “Business Day” means any day that is not a Saturday, Sunday
or other day on which commercial banks in New York City are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

                    “Capital Expenditures” means, for any period, the sum of all
amounts that would, in accordance with GAAP, be included as capital expenditures
on a consolidated statement of cash flows for the Company and its consolidated
Subsidiaries during such period (including the amount of assets leased under any
Capital Lease Obligation), less the net proceeds received by such Persons during
such period from sales of fixed tangible assets as reflected on the consolidated
statement of cash flows for that period.

                    “Capital Lease” means, at any time a lease with respect to
which the lessee is required concurrently to recognize the acquisition of an
asset and the incurrence of a liability in accordance with GAAP.

                    “Capital Lease Obligations” of any Person means the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

                    “Change in Control” means (a) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of Equity Interests representing more than 25% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the Company;
(b) occupation after the Restatement Effective Date of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (i) nominated by the board of directors of the Company nor (ii)
appointed by directors so nominated; (c) the acquisition after the Restatement
Effective Date of direct or indirect Control of the Company by any Person or
group; or (d) the ownership after the Restatement Effective Date by any Person
other than the Company of any capital stock of a Borrower, or the ownership by
any Person other than a Borrower, or the Subsidiary of the Borrower that is the
owner thereof as of the Restatement Effective Date (or such later date on which
the Guarantor becomes a Guarantor hereunder), of any capital stock or other
equity interest in any Guarantor.




3

--------------------------------------------------------------------------------




                    “Change in Law” means (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.13(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.

                    “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

                    “Collateral” means any property or rights in which, pursuant
to the Security Documents, there has been granted (or purported to have been
granted) to the Collateral Agent for the ratable benefit of the Lenders, a
security interest.

                    “Collateral Agent” means JPMorgan Chase Bank, N.A., as
Collateral Agent under the Pledge Agreement.

                    “Company” means Drew Industries Incorporated, a Delaware
corporation.

                    “Company Guarantee” has the meaning given to such term in
Section 4.01(a).

                    “Consolidated Indebtedness” means, as of the date of
determination, all Indebtedness owed or guaranteed by any Credit Party and any
of its Subsidiaries (but shall not include the undrawn amount of any Letters of
Credit), determined on a consolidated basis in accordance with GAAP.

                    “Consolidated Interest Expense” means, for the period in
issue all interest expense of the Company and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.

                    “Consolidated Net Income” means, for any period, the net
income or loss of the Company and its Subsidiaries for such period determined on
a consolidated basis in accordance with GAAP after eliminating all offsetting
debts and credits between the Company and its Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and its Subsidiaries in accordance with
GAAP, but excluding: (i) extraordinary gains or losses; (ii) net earnings and
losses of any Subsidiary accrued prior to the date it became a Subsidiary; (iii)
net earnings of any business entity (other than a direct or indirect Subsidiary)
in which the Company or any of its Subsidiaries has an ownership interest unless
such net earnings shall have been received in the form of cash distributions;
(iv) any portion of net earnings of any Subsidiary of the Company which for any
reason is unavailable for distribution to the Company; (v) earnings or losses
resulting from any write-up or write-down of assets other than in the ordinary
course of business; (vi) any reversal of any contingency reserve to the extent
such contingency reserve was taken prior to the date hereof; and (vii) the
cumulative effect of a change in accounting principles.

                    “Consolidated Net Worth” means, as of the date of
determination, (a) the sum of (i) the par value (or value stated on the books of
the Company) of the capital stock (but excluding




4

--------------------------------------------------------------------------------




treasury stock and capital stock subscribed and unissued) of the Company and its
Subsidiaries plus (ii) the amount of the paid-in capital and retained earnings
of the Company and its Subsidiaries, in each case as such amounts would be shown
on a consolidated balance sheet of the Company and its Subsidiaries as of such
date prepared in accordance with GAAP, minus (b) to the extent included in
clause (a), (i) all amounts properly attributable to Minority Interests, if any,
in the stock and surplus of Subsidiaries

                    “Consolidated Tangible Net Worth” means, as of the date of
determination, (a) the sum of (i) the par value (or value stated on the books of
the Company) of the capital stock (but excluding treasury stock and capital
stock subscribed and unissued) of the Company and its Subsidiaries plus (ii) the
amount of the paid-in capital and retained earnings of the Company and its
Subsidiaries, in each case as such amounts would be shown on a consolidated
balance sheet of the Company and its Subsidiaries as of such date prepared in
accordance with GAAP, minus (b) to the extent included in clause (a), (i) all
amounts properly attributable to Minority Interests, if any, in the stock and
surplus of Subsidiaries, and (ii) the sum of the following (without duplication
of deductions in respect of items already deducted in arriving at surplus and
retained earnings) cost of treasury shares, the book value of all assets which
should be classified as intangibles, but in any event including goodwill,
research and development costs, trademarks, trade names, copyrights, patents and
franchises, unamortized debt discount and any write-up in the book value of
assets resulting from a revaluation thereof (other than any such write-up made
in connection with the acquisition of an asset from Person which is not an
Affiliate of a Credit Party and so long as such a write-up is made in accordance
with GAAP and is based on the fair market value of the asset).

                    “Consolidated Total Assets” means, as of the date of
determination, the total assets of the Borrowers and their Subsidiaries,
determined on a consolidated basis in conformity with GAAP.

                    “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

                    “Credit Party” means each Borrower, each Guarantor, and each
Person who is required to become a party to the Subordination Agreement pursuant
to Section 5.09.

                    “Debt Coverage Ratio” shall mean on any date the Total
Senior Debt as of the last day of the fiscal quarter ending with such date or
immediately preceding such dated divided by EBITDA for the twelve full calendar
months ending on such last day of such fiscal quarter in each case as determined
on a Pro Forma Basis.

                    “Default” means any event or condition which constitutes an
Event of Default or which upon notice, lapse of time or both would, unless cured
or waived, become an Event of Default.

                    “Distribution” means in respect of any corporation,
association or other business entity: (a) dividends or other distributions or
payments on capital stock or other equity interest of




5

--------------------------------------------------------------------------------




such corporation, association or other business entity (except distributions in
such stock or other equity interest); and (b) the redemption or acquisition of
such stock or other equity interests or of warrants, rights or other options to
purchase such stock or other equity interests (except when solely in exchange
for such stock or other equity interests) unless made, contemporaneously, from
the net proceeds of a sale of such stock or other equity interests.

                    “dollars” or “$” refers to lawful money of the United States
of America.

                    “EBITDA” means, for any period, income before income taxes
plus interest expense, depreciation, amortization of tangible or intangible
assets, plus any other non-cash charges, but excluding extraordinary gains (or
losses) and any gains (or losses) from the sale or disposition of assets other
than in the ordinary course of business; all on a consolidated basis for the
Company and its Subsidiaries and all calculated in accordance with GAAP.

                    “Environmental Laws” means all laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

                    “Environmental Liability” means any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Credit Party or any
Subsidiary thereof directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

                    “Equity Interests” means shares of capital stock,
partnership interests, membership interests in a limited liability company,
beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to
purchase or acquire any such equity interest.

                    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time.

                    “ERISA Affiliate” means any trade or business (whether or
not incorporated) that, together with any Credit Party, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

                    “ERISA Event” means (a) any “reportable event”, as defined
in Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of




6

--------------------------------------------------------------------------------




an application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Credit Party or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Credit Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by any Credit Party or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by any Credit Party or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Credit Party or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

                    “Eurodollar”, when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Adjusted LIBO
Rate.

                    “Event of Default” has the meaning given to such term in
Article VII.

                    “Excluded Taxes” means, with respect to the Administrative
Agent, any Lender, the Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of a Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which a Borrower is located and (c) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 2.17(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.15(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from a Borrower with respect to such withholding tax pursuant to Section
2.15(a).

                    “Existing Credit Agreement” means the Amended and Restated
Credit Agreement dated as of November 13, 2001 to which the Borrowers (and
Lippert Tire & Axle, Inc., a Delaware corporation and an additional borrower
thereunder), JPMorgan Chase Bank as administrative agent and certain lenders
were parties, as amended through the date immediately preceding the Restatement
Effective Date. All interest, fees or other amounts accrued and unpaid by the
Borrowers as of the Restatement Effective Date shall continue to be owing under
this Agreement.

                    “Fair Market Value” means at any time and with respect to
any property, the sale value of such property that would be realized in an
arm’s-length sale at such time between an informed and willing buyer and an
informed and willing seller (neither being under a compulsion to buy or sell).




7

--------------------------------------------------------------------------------




                    “Federal Funds Effective Rate” means, for any day, the
weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

                    “Financial Officer” means the chief financial officer,
principal accounting officer, treasurer or controller of the Company.

                    “Foreign Lender” means any Lender that is organized under
the laws of a jurisdiction other than that in which the Borrowers are located.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

                    “GAAP” means generally accepted accounting principles in the
United States of America.

                    “Governmental Authority” means the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

                    “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

                    “Guarantor” means each of (i) the Company, (ii) each Person
listed on Schedule 1.01-2 hereto, and (iii) each Person who is required to
become a Guarantor pursuant to Section 5.09.

                    “Guarantee Agreement” has the meaning given to such term in
Section 4.01(a).




8

--------------------------------------------------------------------------------




                    “Hazardous Materials” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

                    “Hedging Agreement” means any interest rate protection
agreement, foreign currency exchange agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement.

                    “Hedging Exposure Amount” means the maximum aggregate amount
(giving effect to any netting agreements) that the Borrowers or any of them
would be required to pay at any time if all of its or their Hedging Agreements
were terminated at such time.

                    “Inactive Subsidiary” means, with respect to any Person, a
Subsidiary of such Person (i) that conducts no business activities on the
Restatement Effective Date hereof nor on any date thereafter, (ii) the assets of
which Subsidiary have a fair market value less than the smaller of (x) $50,000
or (y) one-half of one percent (.5%) of the consolidated assets of such Person
and its Subsidiaries; and (iii) the total liabilities of which are less than
$25,000; provided that if the assets of all such Subsidiaries that meet the
conditions of clauses (i), (ii) and (iii) (each, a “Specified Subsidiary”), in
the aggregate, exceed either of the thresholds of clause (ii), then there shall
be excluded from the term “Inactive Subsidiary” the Specified Subsidiary having
the greatest assets, and, if necessary, the Specified Subsidiary having the next
greatest assets, and so on, until the assets of the remaining Specified
Subsidiaries, in the aggregate, no longer exceed either of such thresholds of
clause (ii) (such remaining Specified Subsidiaries constituting the Inactive
Subsidiaries); provided further, that no Credit Party shall be an Inactive
Subsidiary.

                    “Indebtedness” of any Person means, without duplication,
(a) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accrued expenses which are payable within one year or current accounts payable
in each case incurred in the ordinary course of business), (f) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed, (g) all Guarantees by such Person of Indebtedness of
others, (h) all Capital Lease Obligations of such Person (and excluding from the
definition of Indebtedness leases of real or personal property which are not
Capital Leases), (i) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty (other
than performance guaranties) and (j) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.




9

--------------------------------------------------------------------------------




                    “Indemnified Taxes” means Taxes other than Excluded Taxes.

                    “Intercreditor Agreement” means the Intercreditor Agreement
dated as of the date hereof between the Administrative Agent and certain of the
Lenders and the Trustee for the holders of Senior Notes and the holders of the
Senior Notes and any amendments, supplements or replacements thereof. Any Lender
not a party thereto shall be deemed to become a party upon becoming a Lender
hereunder.

                    “Interest Election Request” means a request by a Borrower to
convert or continue a Borrowing in accordance with Section 2.06.

                    “Interest Payment Date” means (a) with respect to any ABR
Loan, the last day of each March, June, September and December, and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

                    “Interest Period” means, with respect to any Eurodollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower thereof may elect, provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless (in the case
of Eurodollar Borrowing only) such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

                    “Interest Rate Protection Merchant” shall mean a Lender
which provides Hedging Agreements to the Borrowers or either of them for
interest rate protection.

                    “Interest Rate Hedging Exposure Amount” means the Hedging
Exposure Amount attributable to Interest Rate Hedging Agreements.

                    “Interest Rate Hedging Agreement” shall mean a Hedging
Agreement between a Borrower and an Interest Rate Protection Merchant which
provides for interest rate protection. Interest Rate Hedging Agreements shall
not be required hereunder to have participation by more than one Lender.

                    “Issuing Bank” means JPMorgan Chase Bank, N.A., in its
capacity as the issuer of a Letter of Credit and its successor as provided in
Section 2.04(i). The Issuing Bank may, in its discretion arrange for one or more
Letters of Credit to be issued by Affiliates of the Issuing Bank,




10

--------------------------------------------------------------------------------




in which case the term “Issuing Bank” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

                    “Kinro” means Kinro, Inc., an Ohio corporation.

                    “LC Disbursement” means a payment made by the Issuing Bank
pursuant to a Letter of Credit.

                    “LC Exposure” means, at any time, the sum of (a) the undrawn
amount of each Letter of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

                    “LCC” means, Lippert Components of Canada, Inc., an Ontario,
Canada corporation.

                    “Lenders” means the Persons listed on Schedule 2.01 and any
other Person that shall have become a party hereto pursuant to an Assignment and
Acceptance, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance.

                    “Letter of Credit” means (individually and collectively)
each letter of credit issued pursuant to this Agreement whether outstanding on
the Restatement Effective Date or at any time thereafter and any renewal,
extension, amendment or modification thereof.

                    “LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, the rate appearing on Page 3750 of the Dow Jones Market
Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

                    “Lien” means, with respect to any asset,(a) any mortgage,
pledge or hypothecation of, or any lien, encumbrance, charge, or security
interest in such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, title retention agreement or Capital Lease (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

                    “Lippert” means Lippert Components, Inc., a Delaware
corporation.




11

--------------------------------------------------------------------------------




                    “Loan Documents” means this Agreement, the Notes or any
other promissory notes delivered pursuant hereto, the Security Documents, the
Guarantee Agreements, the Subordination Agreement, and any applications
heretofore or hereafter made in respect of the Letter of Credit, and any
instruments or agreements executed and delivered pursuant to any of the
foregoing, in each case as supplemented, amended or modified from time to time,
and any document, instrument, or agreement supplementing, amending, or
modifying, or waiving any provision of, any of the foregoing.

                    “Loans” means the revolving loans made by the Lenders
pursuant to Section 2.03 of this Agreement.

                    “Mandatory Lenders” means, at any time, Lenders having
Revolving Credit Exposures and unused Revolving Credit Commitments representing
more than 75% of the sum of the aggregate Revolving Credit Exposures and unused
Revolving Credit Commitments hereunder at such time.

                    “Material” means material in relation to the business,
operations, affairs, financial condition, assets, properties, or prospects of
the Company and its Subsidiaries taken as a whole (unless the context otherwise
requires).

                    “Material Adverse Effect” means a Material adverse effect on
(a) the business, operations, affairs, financial condition, assets, properties
or prospects of the Company and its Subsidiaries, taken as a whole, (b) the
ability of any Borrower to perform its obligations under this Agreement or any
of the Notes, (c) the ability of the Company to perform its obligations under
the Company Guarantee, (d) the ability of the Company and its Subsidiaries,
taken as a whole, to perform their obligations under any of the other Loan
Documents, (e) the validity or enforceability of this Agreement or any of the
other Loan Documents or (f) the security interests granted by the Pledge
Agreements.

                    “Maturity Date” means June 30, 2009.

                    “Maximum Leverage Ratio” means the ratio of Consolidated
Indebtedness to EBITDA, each as determined on a Pro Forma Basis.

                    “Minimum Debt Service Ratio” means (i) the excess, if any,
of EBITDA less Capital Expenditures made and dividends declared to Company
shareholders during the period in issue (divided by (ii) the current portion of
Consolidated Indebtedness (as determined as of the last day of the period in
issue) plus the Consolidated Interest Expense for the period in issue, each as
determined on a Pro Forma Basis).

                    “Minority Interests” means any shares of stock of any class
of a Subsidiary of any Person (other than directors’ qualifying shares as
required by law) that are not owned by such Person and/or one or more of such
Person’s Subsidiaries. Minority Interests shall be valued by valuing “Minority
Interests” consisting of preferred stock at the voluntary or involuntary
liquidation value of such preferred stock, whichever is greater, and by valuing
“Minority Interests” consisting of common stock at the book value of capital and
surplus applicable thereto




12

--------------------------------------------------------------------------------




adjusted, if necessary, to reflect any changes from the book value of such
common stock required by the foregoing method of valuing “Minority Interests” in
preferred stock.

                    “Moody’s” means Moody’s Investors Service, Inc.

                    “Multiemployer Plan” means a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

                    “Note” means a Revolving Credit Note.

                    “Obligations” means, without duplication, all obligations
defined as “Obligations” in the Pledge Agreement.

                    “Other Taxes” means any and all present or future stamp or
documentary taxes or any excise or property taxes, charges or similar levies
arising from any payment made hereunder or from the execution, delivery or
enforcement of, otherwise with respect to this Agreement.

                    “Participant” has the meaning set forth in Section 9.04.

                    “PBGC” means the Pension Benefit Guaranty Corporation
referred to and defined in ERISA and any successor entity performing similar
functions.

                    “Permitted Liens” shall include the following: (i) Liens
listed on Schedule 3.05 to the Agreement, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof, provided that any such Lien shall secure only those obligations which
it secured as of the Restatement Effective Date (except that any such Liens on
properties constructed, improved or acquired with the proceeds of industrial
revenue or development bond issues representing Indebtedness of a Credit Party
owing directly or indirectly to GE Capital Finance, Inc., and which Liens secure
only such issues, whether such issues are outstanding as of the Restatement
Effective Date or which are thereafter outstanding, may secure other such issues
representing Indebtedness so owing to such obligee the proceeds of which have
been used by a Credit Party to construct, improve or acquire other property, so
long as such Liens do not extend to any property of a Credit Party not so
financed and secure only Indebtedness represented by such issues); (ii) Liens
(other than Liens on any “Inventory” or “Accounts” or any “Proceeds” thereof, as
such terms are defined in Section 9-102 of the New York Uniform Commercial Code
on fixed or capital assets acquired, constructed or improved; provided that (x)
such security interests secure Indebtedness permitted hereunder, (y) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 180 days (and in the case of industrial revenue bonds, 360 days) after
such acquisition, the completion of such construction or improvement or the
placing in service, as the case may be of the asset which is subject to the
security interest, (z) the Indebtedness secured thereby does not exceed 85% (in
the case of real property and the improvements thereon) or 100% (in the case of
personal property (other than fixtures)) of the cost of acquiring, constructing
or improving such fixed or capital assets, and (aa) such security interest shall
not apply to any other property or assets of any Credit Party or any Subsidiary
thereof; (iii) carriers’, warehousemen’s, mechanics’, repairmen’s and other like
Liens imposed by law in an aggregate amount not exceeding $250,000 arising in
the ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being




13

--------------------------------------------------------------------------------




contested in good faith by appropriate proceedings and for which adequate
reserves have been established therefor in accordance with GAAP on the books of
such Credit Party or Subsidiary and as to which the failure to make payment
during such contest could not reasonably be expected to have a Material Adverse
Effect; (iv) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations in respect of which adequate reserves shall have
been established; (v) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business; (vi) easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of any Credit Party or any Subsidiary thereof;
(vii) Liens (other than Liens on any Inventory or Accounts or any Proceeds
thereof) securing indebtedness of one Credit Party to another Credit Party;
provided that (x) such Indebtedness is permitted under Sections 6.04 or 6.07
hereof (as applicable), (y) all of the outstanding capital stock or other equity
interests of each such Credit Party shall be owned 100% directly or indirectly
by the Company, (z) each of such Credit Parties to or by whom such Indebtedness
is owed, or who owns (directly or indirectly) any stock referred to in the
preceding clause (y), shall have become party to the Subsidiary Guarantee and
(aa) such indebtedness shall not be assigned or transferred by the obligee
thereof to any Person other than another Credit Party such that after giving
effect to such assignment and transfer all of the foregoing conditions are
satisfied; (viii) Liens securing Indebtedness outstanding under the Prudential
Shelf Agreement and/or the Prudential Notes so long as (a) the Obligations are
secured equally and ratably therewith pursuant to such documents, instruments
and agreements as shall be required by the Collateral Agent, including without
limitation an intercreditor agreement by and among the Lenders and the holders
of the Prudential Notes in form satisfactory to the Collateral Agent and (b) the
Lenders shall have received an opinion of counsel, selected by the Borrowers and
substantially in the form of Exhibit B-1; (ix) other Liens (other than Liens on
any Inventory or Accounts or any Proceeds thereof), provided that the aggregate
amount of all Indebtedness secured by such Liens shall not at any time exceed
15% of Consolidated Net Worth; and (x) Liens that extend, renew or replace Liens
permitted by clauses (i) through (viii); provided, however, that in no event
shall Indebtedness secured by Liens described in clauses (i), (iv) and (ix)
exceed 55 percent of Total Capitalization of the Company and its Subsidiaries.
In no event shall any Lien on any Inventory or Accounts or any Proceeds thereof
be a Permitted Lien.

                    “Permitted Loans and Investments” means (i) subject to
Section 6.04(f) hereof, investments, loans and advances by any Credit Party and
any of its Subsidiaries in and to Wholly-Owned Subsidiaries; (ii) investments in
commercial paper and loan participations maturing within 270 days from the date
of acquisition thereof having, at such date of acquisition, a rating of A-1 or
P-1 or better from Standard & Poor’s Corporation, Moody’s Investors Service,
Inc. or by another nationally recognized credit rating agency; (iii) direct
obligations of, or obligations the principal of or interest on which are
unconditionally guaranteed by the United States of America (or by any agency
thereof to the extent such obligations are backed by the frill faith and credit
of the United States of America) (or by any other foreign government of equal or
better credit quality), in each case maturing within one year from the date of
acquisition thereof; (iv) investments in certificates of deposit, banker’s
acceptances and time deposits maturing




14

--------------------------------------------------------------------------------




within one year from the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States of America or any State thereof which has (x) a combined capital and
surplus and undivided profits of not less than $100,000,000 or (y) assets of not
less than $1,000,000,000; (v) fully collateralized repurchase agreements, having
terms of less than 90 days, for government obligations of the type specified in
(iii) above with a commercial bank or trust company meeting the requirements of
(iv) above; and (vi) investments in addition to those permitted by clauses (i)
through (v) including acquisitions of the assets or stock or other securities of
any Person, provided, however, that the amount paid for any acquisition of the
assets or stock or other securities of any one Person and its affiliates and
subsidiary shall not exceed $30,000,000 and the aggregate amount paid for any
such acquisitions from all Persons on after the Restatement Effective Date shall
not exceed $125,000,000, and any acquisitions not satisfying this proviso all or
in part shall be deemed in their entirety not to be Permitted Loans and
Investments.

                    “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

                    “Plan”  means any employee pension benefit plan (other than
a Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which any
Credit Party or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

                    “Pledge Agreement” has the meaning given to such term in
Section 4.01(a).

                    “Preferred Stock” means any class of capital stock of a
corporation that is preferred over any other class of capital stock of such
corporation as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such corporation.

                    “Prime Rate” means the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank, N.A. as its prime rate in
effect at its principal office in New York City; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

                    “Priority Debt” means, as of any date, the sum (without
duplication) of (i) all outstanding unsecured Indebtedness of any Subsidiary of
the Company, other than (a) unsecured Indebtedness of such Subsidiary owing
solely to Company or any Wholly-Owned Subsidiary of the Company, (b) unsecured
Indebtedness of the Borrowers, and (c) unsecured Indebtedness of any such
Subsidiary in respect of the Subsidiary Guarantee or the Prudential Subsidiary
Guarantee; provided that such Subsidiary has executed the Subsidiary Guarantee
on the Restatement Effective Date or in accordance with the terms of Section
5.09; (ii) all Indebtedness of the Company and its Subsidiaries secured by
Liens, other than (a) secured Indebtedness outstanding under the Agreement or
the other Loan Documents or the Prudential Shelf Agreement, the Prudential
Notes, the Prudential Company Guarantee or the Prudential Subsidiary Guarantee
so long as (x) the Obligations are secured equally and ratably therewith by the
same collateral securing such other Indebtedness pursuant to such documents,
instruments




15

--------------------------------------------------------------------------------




and agreements as shall be required by the Collateral Agent (and such other
Indebtedness shall not be secured by any other collateral of any kind), (y)
Prudential and the holders of the Prudential Notes are parties to the Prudential
Intercreditor Agreement, which shall be in full force and effect and shall have
been amended, if necessary, to apply to such collateral pursuant to an amendment
satisfactory to the Collateral Agent, and (z) with respect to the Prudential
Subsidiary Guarantee, the Person that provided such guaranty shall have also
executed the Subsidiary Guarantee on the Restatement Effective Date or in
accordance with Section 5.09, (b) secured Indebtedness outstanding under any
other document, instrument or agreement so long as (w) the Obligations are
secured equally and ratably therewith by the same collateral security securing
such Indebtedness pursuant to such documents, instruments and agreements as
shall be required by the Collateral Agent (and such other Indebtedness shall not
be secured by any other collateral of any kind), (x) the holder of such other
Indebtedness shall have become a party to the Prudential Intercreditor Agreement
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent, and the Prudential Intercreditor Agreeement shall have
been amended, if necessary, to apply to such collateral pursuant to an amendment
reasonably satisfactory to the Collateral Agent, (y) the Collateral Agent shall
have received evidence reasonably satisfactory to it that the Obligations are so
secured (which evidence may be an opinion of counsel reasonably satisfactory to
the Collateral Agent or other evidence so long as such opinion or other evidence
is reasonably satisfactory to the Collateral Agent) and (z) no Default or Event
of Default shall have occurred and be continuing at the time such other
document, instrument or agreement is entered into; and (c) secured Indebtedness
of the Company under the Company Guarantee, any other Loan Document or the
Prudential Company Guarantee to which it is a party, and secured Indebtedness of
any Subsidiary of the Company under this Agreement, the Subsidiary Guarantee,
any other Loan Document or the Prudential Subsidiary Guarantee to which it is a
party; and (iii) the greater of the liquidation preference of, or the amount
payable upon the mandatory redemption of, all issued and outstanding Preferred
Stock of Subsidiaries of the Company. Notwithstanding the foregoing, the undrawn
amount of any Letters of Credit issued pursuant to the terms of the Agreement
shall not constitute Indebtedness of the Company or any of its Subsidiaries for
purposes of determining Priority Debt.

                    “Pro Forma Basis” shall mean, for the determination of
“EBITDA”, “Consolidated Indebtedness”, “Capital Expenditures”, “Consolidated
Interest Expense,” and “Total Senior Debt” for any period of four consecutive
fiscal quarters or twelve calendar months of the Company, as the case may be,
for purposes of calculating the Maximum Leverage Ratio, the Debt Coverage Ratio
and the Minimum Debt Service Ratio, that such determinations shall be made on
the assumptions that (a) each Wholly-Owned Subsidiary that was acquired by a
Credit Party during such period from a Person that was not an Affiliate of a
Credit Party and each disposition during such period of any Person that ceases
to be a Wholly-Owned Subsidiary upon such disposition, occurred on the first day
of such period, and (b) all Indebtedness incurred or paid (or to be incurred or
paid) by all such Persons in connection with all such transactions (x) was
incurred or paid on the first day of such period, as the case may be, and (y) if
incurred, was outstanding in full at all times during such period and had in
effect at all times during such period (or any portion of such period during
which such Indebtedness was not actually outstanding) an interest rate equal to
the interest rate in effect on the date of the actual incurrence thereof
(regardless of whether such interest rate is a floating rate or would otherwise
change over time by reference to a formula or for any other reason).




16

--------------------------------------------------------------------------------




                    “Prudential” means Prudential Investment Management, Inc.

                    “Prudential Company Guarantee” has the meaning given to such
term in Section 4.01(e).

                    “Prudential Debt” means the Prudential Notes and any other
indebtedness arising on or after the Restatement Effective Date under or
pursuant to the Prudential Shelf Agreement. The Notes and the Loans are not
subordinated to or otherwise subject to the Prudential Debt.

                    “Prudential Intercreditor Agreement” shall have the meaning
given to such term in Section 4.01(e).

                    “Prudential Notes” shall mean any promissory notes issued to
or to be issued subject to the Prudential Shelf Agreement.

                    “Prudential Pledge and Security Agreement” has the meaning
given to such term in Section 4.01(e).

                    “Prudential Security Documents” means the Prudential Company
Guarantee, the Prudential Subsidiary Guarantee, Prudential Pledge and Security
Agreement and the Prudential Subordination Agreement.

                    “Prudential Shelf Agreement” has the meaning given to such
term in Section 4.01(e).

                    “Prudential Subordination Agreement” has the meaning given
to such term in Section 4.01(e).

                    “Prudential Subsidiary Guarantee” has the meaning give to
such term in Section4.01(e).

                    “Prudential Subordination Agreement” has the meaning given
to such term in Section 4.01(e).

                    “Register” has the meaning given to such term in
Section 9.04.

                    “Related Parties” means, with respect to any specified
Person, such Person’s Affiliates and the respective directors, officers,
employees, agents and advisors of such Person and such Person’s Affiliates.

                    “Required Lenders” means, at any time, Lenders having
Revolving Credit Exposures and unused Revolving Credit Commitments representing
more than 66-2/3% of the sum of the aggregate Revolving Credit Exposures and
aggregate unused Revolving Credit Commitments hereunder at such time.

                    “Restatement Effective Date” means February __, 2005.




17

--------------------------------------------------------------------------------




                    “Restricted Payment” means: (i) any Distribution in respect
of a Credit Party or any Subsidiary of a Credit Party (other than on account of
capital stock or other equity interests of a Subsidiary of a Credit Party owned
legally and beneficially by such Credit Party or another Subsidiary of such
Credit Party), including, without limitation, any Distribution resulting in the
acquisition by a Credit Party of securities which would constitute treasury
stock, and (ii) any payment, repayment, redemption, retirement, repurchase or
other acquisition, direct, or indirect, by a Credit Party or any Subsidiary
thereof, on account of, or in respect of, the principal of any Subordinated Debt
(or any installment thereof) prior to the regularly scheduled maturity date
thereof (as in effect on the date such Subordinated Debt was originally
incurred) other than in respect of Subordinated Debt of one Credit Party to
another Credit Party provided that no Event of Default exists or would exist
after such prepayment.

                    For purposes of this Agreement, the amount of any Restricted
Payment made in property shall be the greater of (x) the Fair Market Value of
such property (as determined in good faith by the board of directors (or
equivalent governing body) of the Person making such Restricted Payment) and (y)
the net book value thereof on the books of such Person, in each case determined
as of the date on which such Restricted Payment is made.

                    “Revolving Credit Commitment” means, with respect to each
Lender, the commitment of each Lender to make Loans hereunder as set forth in
Section 2.01 (as the same may be increased pursuant to Section 2.06A), and to
acquire participations in the Letters of Credit as set forth in Section 2.04 as
the same may be (a) reduced from time to time pursuant to Section 2.07 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Credit Commitment is set forth on Schedule 2.01 (as the same may be increased
pursuant to Section 2.06A), or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed its Revolving Credit Commitments, as
applicable and ending on the day immediately preceding the Maturity Date (and
thereafter further reducing to zero) in the aggregate (which amount shall
include the undrawn amounts of the Letters of Credit).

                    “Revolving Credit Exposure” means, with respect to any
Lender at any time, the sum of the outstanding principal amount of such Lender’s
Loans and its LC Exposure at such time.

                    “Revolving Credit Note” has the meaning given to such term
in Section 4.01(d).

                    “S&P” means Standard & Poor’s.

                    “Secured Parties” means the Lenders, the Administrative
Agent, the Collateral Agent, the Issuing Bank and any Interest Rate Protection
Merchant.

                    “Security Documents” means each of the agreements,
instruments, and documents referred to in the last sentence of Section 4.01(a)
and any instruments or agreements executed and delivered pursuant to any of the
foregoing, in each case as supplemented, amended or modified from time to time,
and any document, instrument or agreement supplementing, amending or modifying,
or waiving any provision of, any of the foregoing.




18

--------------------------------------------------------------------------------




                    “Statutory Reserve Rate” means a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board to which the Administrative Agent is
subject (a) with respect to the Base CD Rate, for new negotiable nonpersonal
time deposits in dollars of over $100,000 with maturities approximately equal
to three months, and (b) with respect to the Adjusted LIBO Rate, for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
Eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

                    “Subordinated Debt” means any Indebtedness that is in any
manner subordinated in right of payment or security in any respect to the
Obligations.

                    “Subordination Agreement” has the meaning given to such term
in Section 4.01(a).

                    “Subsidiary” means, with respect to any Person (the
“parent”) at any date, any corporation, limited liability company, partnership,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

                    “Subsidiary Guarantee” has the meaning given to such term in
Section 4.01(a).

                    “Taxes” means any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.

                    “Three-Month Secondary CD Rate” means, for any day, the
secondary market rate for three-month certificates of deposit reported as being
in effect on such day (or, if such day is not a Business Day, the next preceding
Business Day) by the Board through the public information telephone line of the
Federal Reserve Bank of New York (which rate will, under the current practices
of the Board, be published in Federal Reserve Statistical Release H.15(519)
during the week following such day) or, if such rate is not so reported on such
day or such next preceding Business Day, the average of the secondary market
quotations for three-month certificates of deposit of major money center banks
in New York City received at approximately 10:00 a.m., New York City time, on
such day (or, if such day is not a Business Day, on the next




19

--------------------------------------------------------------------------------




preceding Business Day) by the Administrative Agent from three negotiable
certificate of deposit dealers of recognized standing selected by it.

                    “Total Capitalization” means the sum of (i) Consolidated
Indebtedness and (ii) Consolidated Tangible Net Worth, each as of the most
recently ended fiscal quarter.

                    “Total Senior Debt” shall mean on any date the aggregate
unpaid principal amount of institutional Indebtedness of the Credit Parties,
whether recourse or non-recourse, joint or several, or secured or unsecured.

                    “Transactions” means the execution, delivery and performance
by each Credit Party on the Restatement Effective Date, of this Agreement and
each other Loan Document to which such Credit Party is a party, the creation of
the security interests contemplated by the Security Documents, the borrowing of
Loans (in the case of the Borrowers), the use of the proceeds of Loans and the
other transactions contemplated by the Loan Documents, and (ii) on the
Restatement Effective Date, of this Agreement as amended and restated as of such
date.

                    “Trustee” shall mean the trustee for the Prudential Shelf
Agreement and the Prudential Notes.

                    “Type”, when used in reference to any Loan or Borrowing,
refers to whether the rate of interest on such Loan, or on the Loans comprising
such Borrowing, is determined by reference to the Adjusted LIBO Rate or
the Alternate Base Rate.

                    “Wholly-Owned Subsidiary” means, at any time, any Subsidiary
one hundred percent (100%) of all of the equity interests (except directors’
qualifying shares) and voting interests of which are owned by any one or more of
the Company or a Borrower and the Company’s or Borrower’s other Wholly-Owned
Subsidiaries at such time.

                    “Withdrawal Liability” means liability to a Multiemployer
Plan as a result of a complete or partial withdrawal from such Multiemployer
Plan, as such terms are defined in Part I of Subtitle E of Title IV of ERISA.

              SECTION 1.02.            Classification of Loans and Borrowings.

                    For purposes of this Agreement, Loans may be classified and
referred to by Type (e.g., a “Eurodollar Loan”). Borrowings also may be
classified and referred to by Type (e.g., a “Eurodollar Borrowing”).

              SECTION 1.03.            Terms Generally.

                    The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document




20

--------------------------------------------------------------------------------




as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

              SECTION 1.04.            Accounting Terms; GAAP.

                    Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided that, if the Borrowers notify the
Administrative Agent that the Borrowers request an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrowers that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

ARTICLE II

The Revolving Credits

              SECTION 2.01.            Revolving Credit Commitments.

                    Subject to the terms and conditions set forth herein, each
Lender agrees to make Loans to the Borrowers or any of them from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Credit Commitment or (b) the sum of the total Revolving Credit
Exposures exceeding the aggregate Revolving Credit Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Loans.

              SECTION 2.02.            Loans and Borrowings.

                              (a)          Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Revolving Credit Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Revolving Credit Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.




21

--------------------------------------------------------------------------------




                              (b)          Subject to Section 2.12, each
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower thereof may request in accordance herewith. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

                              (c)          At the commencement of each Interest
Period for any Eurodollar Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $500,000. At
the time that each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $50,000 and not less than
$100,000; provided that an ABR Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Revolving Credit Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(e). Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of fifteen (15) Eurodollar Borrowings outstanding.

                              (d)          Notwithstanding any other provision
of this Agreement, Borrower shall be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

              SECTION 2.03.            Requests for Borrowings.

                    To request a Borrowing, the Borrower thereof shall notify
the Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing, or (b) in the case of
an ABR Borrowing, not later than 11:00 a.m. New York City time, on the date of
the proposed Borrowing; provided that any such notice of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.04(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower thereunder. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02: 

                                                 (i)           the aggregate
amount of the requested Borrowing;

                                                 (ii)          the date of such
Borrowing, which shall be a Business Day;

                                                 (iii)         whether such
Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

                                                 (iv)         in the case of a
Eurodollar Borrowing, the initial Interest Period to be applicable thereto,
which shall be a period contemplated for such a Borrowing by the definition of
the term “Interest Period”; and




22

--------------------------------------------------------------------------------




                                                 (v)          the location and
number of the Borrower’s account to which funds are to be disbursed, which shall
comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower thereof shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

              SECTION 2.04.            Letters of Credit.

                              (a)          General.  Subject to the terms and
conditions set forth herein, the Borrowers may request the issuance of Letters
of Credit for their own account (or for the account of another Credit Party
(other than a foreign Credit Party) in which case the Borrowers shall also be
jointly and severally liable in respect of such Letters of Credit as if they
were the account party thereof), in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrowers
(or any other Credit Party) to, or entered into by any of the Borrowers with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

                              (b)          Notice of Issuance, Amendment,
Renewal, Extension; Certain Conditions.  To request the issuance of a Letter of
Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Borrowers shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Borrowers also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrowers shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension the sum of the total Revolving
Credit Exposures shall not exceed the total Revolving Credit Commitments.

                              (c)          Expiration Date.  Each Letter of
Credit shall expire at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Maturity Date.




23

--------------------------------------------------------------------------------




                              (d)          Participations.  (1) By the issuance
of a Letter of Credit (or an amendment to a Letter of Credit increasing the
amount thereof) and without any further action on the part of the Issuing Bank
or the Lenders, the Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from the Issuing Bank, a participation in each Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to a Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of a Letter of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension (if
permitted hereunder) of a Letter of Credit or the occurrence and continuance of
a Default or reduction or termination of the Revolving Credit Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

                                                          (2)     Each of the
Lenders agrees that its participation hereunder in each Letter of Credit (and
each Loan) outstanding as of the Restatement Effective Date shall be in
accordance with its pro rata share of the aggregate Revolving Credit Commitments
set forth on Schedule 2.01 for the Lenders and each of the Lenders which shall,
as of the Restatement Effective Date, have a share in any such Letter of Credit
or Loan (before giving effect to this Section 2.04(d)(2)) which is in excess of
its pro rata share of the aggregate Revolving Credit Commitment as set forth in
Schedule 2.01 shall be deemed, as of such date, to make an assignment (without
recourse or warranty) to the other Lender or Lenders, the pro rata share of
which in such outstanding Loans and Letters of Credit, shall (before giving
effect to this Section 2.04(d)) be less than its or their pro rata share of the
aggregate Revolving Credit Commitments as set forth in Schedule 2.01 (which
Lender or Lenders shall be deemed to have purchased the same and which shall
make any appropriate payments to the selling Lender or Lenders on the
Restatement Effective Date) of its excess participation share in any of such
outstanding Letters of Credit and Loans, so that each of the Lenders shall after
such deemed assignments and purchases participate in its pro rata share of each
such Loan and Letter of Credit in accordance with its pro rata share of the
aggregate Revolving Credit Commitments as set forth in such Schedule 2.01.

                              (e)          Reimbursement.  If the Issuing Bank
shall make any LC Disbursement in respect of a Letter of Credit, the Borrowers
shall reimburse such LC Disbursement by paying to the Administrative Agent an
amount equal to such LC Disbursement not later than 12:00 noon, New York City
time, on the date that such LC Disbursement is made, if the Borrowers shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by the Borrowers prior to
such time on such date, then not later than 12:00 noon, New York City time, on
(i) the Business Day that the Borrowers receive such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or (ii)
the Business Day immediately following the day that the Borrowers receive such
notice, if such notice is not received prior to such time on the day of receipt;
provided that, if such LC Disbursement is not less than $100,000, the Borrowers
may,




24

--------------------------------------------------------------------------------




subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrowers in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrowers, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrowers of their obligation to reimburse such LC
Disbursement.

                              (f)           Obligations Absolute. The obligation
of the Borrowers to reimburse LC Disbursements as provided in paragraph (d) of
this Section is the joint and several obligation of each Borrower, shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of the
relevant Letter of Credit or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under the relevant Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the Issuing
Bank under such Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or (iv)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, either
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
a Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to a
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by the Borrowers that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under the relevant Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross




25

--------------------------------------------------------------------------------




negligence or wilful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

                              (g)          Disbursement Procedures.  The Issuing
Bank shall, promptly following its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit. The
Issuing Bank shall promptly notify the Administrative Agent and the Borrowers by
telephone (confirmed by telecopy) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrowers of their obligation hereunder or otherwise to reimburse the Issuing
Bank and the Lenders with respect to any such LC Disbursement.

                              (h)          Interim Interest.  If the Issuing
Bank shall make any LC Disbursement, then, unless the Borrowers shall reimburse
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the Borrowers
reimburse such LC Disbursement, at the rate per annum then applicable to ABR
Loans; provided that, if the Borrowers fail to reimburse such LC Disbursement
when due pursuant to paragraph (f) of this Section, then Section 2.11(e) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

                              (i)           Replacement of the Issuing Bank.
 The Issuing Bank may be replaced at any time by written agreement among the
Borrowers, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.11(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.




26

--------------------------------------------------------------------------------




                              (j)           Cash Collateralization.  If any
Event of Default shall occur and be continuing, on the Business Day that the
Borrowers receive notice from the Administrative Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposures representing greater than 66-2/3% of the total LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrowers shall
deposit in an account with the Collateral Agent, in the name of the Collateral
Agent and for the benefit of the Lenders, an amount in cash equal to the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the
Obligations. The Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Collateral Agent and at the
Borrowers’ risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 66-2/3% of the total LC
Exposure), be applied to satisfy other Obligations. If the Borrowers are
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to either Borrower within three Business Days after
all Events of Default have been cured or waived.

              SECTION 2.05.            Funding of Borrowings.

                              (a)          Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower thereof by promptly crediting the amounts so received, in like
funds, to an account of the Borrower thereof maintained with the Administrative
Agent in New York City and designated by such Borrower in the applicable
Borrowing Request; provided that ABR Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.04(f) shall be remitted by the
Administrative Agent to the Issuing Bank.

                              (b)          Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower thereof a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the Borrowers (jointly and severally) and the
applicable Lender (severally) agree to pay to the Administrative




27

--------------------------------------------------------------------------------




Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower thereof to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

              SECTION 2.06.            Interest Elections.

                              (a)          Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower thereof may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower thereof may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

                              (b)          To make an election pursuant to this
Section, the appropriate Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if such Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the appropriate Borrower.

                              (c)          Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

                                            (i)           the Borrowing to which
such Interest Election Request applies and, if different options are being
elected with respect to different portions thereof, the portions thereof to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) below shall be specified for each
resulting Borrowing);

                                           (ii)          the effective date of
the election made pursuant to such Interest Election Request, which shall be a
Business Day;

                                           (iii)         whether the resulting
Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing; and

                                           (iv)         if the resulting
Borrowing is a Eurodollar Borrowing, the Interest Period to be applicable
thereto after giving effect to such election, which shall be a period
contemplated for such a Borrowing by the definition of the term “Interest
Period”.




28

--------------------------------------------------------------------------------




If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower thereof shall be deemed to
have selected an Interest Period of one month’s duration.

                              (d)          Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

                              (e)          If the Borrower thereof fails to
deliver a timely Interest Election Request in accordance herewith with respect
to a Eurodollar Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, then, (i) no outstanding Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

              SECTION 2.06A      Increase in Revolving Credit Commitments.

                    At any time, during the Availability Period immediately
following the Restatement Effective Date and so long as no Event of Default has
occurred and is continuing, the Borrowers shall have the right, exercisable from
time to time, to request an increase in the aggregate amount of the Revolving
Credit Commitments by an amount not to be less than $10,000,000 (or, if less,
the aggregate increase remaining available under this Section 2.06A) (and which
requested increase, when aggregated with any other increases in the Revolving
Credit Commitments theretofore granted under this Section, shall not exceed
$30,000,000) by providing written notice to the Administrative Agent at least 45
days prior to the proposed effective date of such increase, which notice shall
be irrevocable once given. The Administrative Agent shall promptly notify each
Lender of any such request. No Lender shall be obligated in any way whatsoever
to increase its Revolving Credit Commitment. If a new Lender becomes a party to
this Agreement, or if any existing Lender agrees to increase its Revolving
Credit Commitment, such Lender shall on the date it becomes a Lender hereunder
(or in the case of an existing Lender, increases its Revolving Credit
Commitment) (and as a condition thereto) purchase from the other Lenders its
Revolving Commitment Percentage (determined with respect to the Lender’s
relative Revolving Credit Commitments and after giving effect to the increase of
the Revolving Credit Commitments) of any outstanding Loans or Letters of Credit,
by making available to the Administrative Agent for the account of such other
Lenders, in same day funds, an amount equal to the sum of (A) the portion of the
outstanding principal amount of such Loans to be purchased by such Lender plus
(B) interest accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Loans. The Borrowers shall pay to the
Lenders amounts payable, if any, to such Lenders under Section 2.15. as a result
of the prepayment of any such Loans. An increase of the aggregate amount of the
Revolving Credit Commitments may not be effected under this Section if (x) the
Requisite Lenders have not notified the Administrative Agent in writing on or
prior to the date which is 30 days subsequent to the date on which the Borrowers
request such increase that they consent to such increase, (y) a Default or Event
of Default shall be in existence on the effective date of such increase or (z)
any representation or warranty made or deemed made by the Borrowers or any other
Credit Party in




29

--------------------------------------------------------------------------------




any Loan Document to which such Credit Party is a party is not (or would not be)
true or correct on the effective date of such increase except to the extent that
such representations and warranties shall have been true and accurate on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder. In connection with an increase
in the aggregate amount of the Revolving Credit Commitment pursuant to this
Section (a) any Lender becoming a party hereto shall execute such documents and
agreements as the Administrative Agent may reasonably request and (b) the
Borrowers shall make appropriate arrangements so that each new Lender, and any
existing Lender increasing its Revolving Credit Commitment, receives a new or
replacement Note, as appropriate, in the amount of such Lender’s Revolving
Credit Commitment at the time of the effectiveness of the increase in the
aggregate amount of Revolving Credit Commitments.

              SECTION 2.07.            Termination and Reduction of Revolving
Commitments.

                              (a)          Unless previously terminated, the
Revolving Credit Commitments shall terminate on the Maturity Date.

                              (b)          The Borrowers may at any time
terminate, or from time to time reduce, the Revolving Credit Commitments;
provided that (i) each reduction of the Revolving Credit Commitments shall be in
an amount that is an integral multiple of $100,000 and not less than $100,000,
and (ii) the Borrowers shall not terminate or reduce the Revolving Credit
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.09, the sum of the Revolving Credit
Exposures would exceed the aggregate Revolving Credit Commitments.

                              (c)          The Borrowers shall notify the
Administrative Agent of any election to terminate or reduce the Revolving Credit
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrowers pursuant to this Section shall
be irrevocable. Any termination or reduction of the Revolving Credit Commitments
shall be permanent. Each reduction of the Revolving Credit Commitments shall be
made ratably among the Lenders in accordance with their respective Revolving
Credit Commitments.

                              (d)          Concurrently with any reduction of
the Revolving Credit Commitments, the Borrowers shall pay such amount of the
outstanding Loans (together with accrued interest on the principal amount to be
repaid) if any, as may be necessary so that after the payment thereof the
aggregate unpaid principal amount of the Loans and the LC Exposures does not
exceed the amount of the Revolving Credit Commitments as so reduced. Any
prepayments of Eurodollar Loans required to comply with this Section 2.07(d)
shall be subject to Section 2.14. Without limiting the foregoing, Section
2.09(d) shall apply with equal force to payments under this Section 2.07(d).




30

--------------------------------------------------------------------------------




              SECTION 2.08.            Repayment of Loans; Evidence of Debt.

                              (a)          The Borrowers hereby, jointly and
severally, unconditionally promise to pay to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Loan, together
with any accrued but unpaid interest thereon, on the Maturity Date; such promise
of each Borrower to repay each Loan shall apply unconditionally to each Loan
irrespective of which Borrower was the Borrower of such Loan.

                              (b)          Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

                              (c)          The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrowers to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

                              (d)          The entries made in the accounts
maintained pursuant to paragraph (b) or (c) of this Section shall be prima facie
evidence of the existence and amounts of the obligations recorded therein absent
manifest error; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the (joint and several) obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

                              (e)          Any Lender may request that Loans
made by it be evidenced by a promissory note. In such event, the Borrowers shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

              SECTION 2.09.            Prepayment of Loans; Mandatory Reduction
of Revolving Credit Commitments.

                              (a)          The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty, subject, however, to prior notice in accordance with
paragraph (b) of this Section and subject to the other applicable terms and
provisions hereof, including, without limitation, Section 2.14. The Borrowers
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
any such prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 A.M., New York City time, three Business Days
before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, New York City time,




31

--------------------------------------------------------------------------------




on the date of prepayment. Each such notice shall be irrevocable and shall
specify the Borrower of such Borrowing, the prepayment date, and the respective
principal amounts of each such Borrowing (or portion thereof) to be prepaid.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02. Each such prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing, shall be applied first to ABR Loans
outstanding, and then to outstanding Eurodollar Loans, subject to Section 2.14.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.11.

                              (b)          In the event of a prepayment any of
the Prudential Notes or any other Prudential Debt, the Borrowers shall,
simultaneously with any such prepayment of the Prudential Notes or any other
Prudential Debt, prepay Loans in an amount which shall be the product of the
outstanding Loans and the percentage (the “Prudential Reduction Percentage”) of
the then aggregate outstanding principal of the Prudential Notes and any other
Prudential Debt being paid down. Concurrently therewith, the Revolving Credit
Commitments shall automatically and permanently be reduced by the greater of (x)
the principal amount of Loans so paid or (y) the product of the then aggregate
Revolving Credit Commitments and the Prudential Reduction Percentage.

                              (c)          The Borrowers shall deliver to the
Administrative Agent, at the time of each prepayment or reduction required under
Section 2.09(b), a certificate signed by the Chief Financial Officer of the
Company setting forth in reasonable detail the calculation of the amount of any
such prepayment or reduction of the Revolving Credit Commitment under Section
2.09(b). All prepayments of Borrowings under Section 2.09(b) shall be subject to
Section 2.14, but shall otherwise be without premium or penalty. All prepayments
of Borrowings under Section 2.09(b) shall be accompanied by accrued interest on
the principal amount being prepaid to but excluding the date of payment.

                              (d)          Amounts to be applied pursuant to
Section 2.09(b) to the prepayment of Loans shall be applied first to reduce
outstanding ABR Loans. Any amounts remaining after each such application and
required to be applied to prepayment pursuant to Section 2.09(b) shall, at the
option of the Borrower, be applied to prepay Eurodollar Loans, immediately
and/or shall be deposited in the Prepayment Account (as defined below). The
Administrative Agent shall apply any cash deposited in the Prepayment Account to
prepay Eurodollar Loans on the last day of their respective Interest Periods
(or, at the direction of the Borrowers, on any earlier date) until all
outstanding Eurodollar Loans to be prepaid have been prepaid or until all the
allocable cash on deposit with respect to such Loans has been exhausted. For
purposes of this Agreement, “Prepayment Account” shall mean an account
established by the Borrowers with the Administrative Agent and over which the
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal for application in accordance with this Section
2.09(d). The Administrative Agent will, at the request of the Borrowers, invest
amounts on deposit in the Prepayment Account in Permitted Investments maturing
prior to the last day of the applicable Interest Periods of the Eurodollar Loans
to be prepaid, as the case may be; provided, however, that (i) the
Administrative Agent shall not be




32

--------------------------------------------------------------------------------




required to make any investment that, in its sole judgment, would require or
cause the Administrative Agent to be in, or would result in any, violation of
any law, statute, rule or regulation and (ii) the Administrative Agent shall
have no obligation to invest amounts on deposit in the Prepayment Account if a
Default or an Event of Default shall have occurred and be continuing. The
Borrowers shall, jointly and severally, indemnify the Administrative Agent for
any losses relating to the investments so that the amount available to prepay
Eurodollar Loans on the last day of the applicable Interest Periods is not less
than the amount that would have been available had no investments been made
pursuant thereto. Other than any interest earned on such investments, the
Prepayment Account shall not bear interest. Interest or profits, if any, on such
investments shall be deposited in the Prepayment Account and reinvested as
specified above. If the maturity of the Loans has been accelerated pursuant to
Article VII, the Administrative Agent may, in its sole discretion, apply all
amounts on deposit in the Prepayment Account to satisfy any of the Obligations.
Each Borrower hereby grants to the Administrative Agent, for its benefit and the
benefit of the Issuing Bank and the Lenders, to secure the Obligations, a
security interest in the Prepayment Account. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the Borrowing.

              SECTION 2.10.                 Fees.

                              (a)          The Borrowers agree, jointly and
severally, to pay to the Administrative Agent for the account of each Lender a
facility fee, which shall accrue at the rate of 1/4 of 1% per annum on the daily
unused amount of the Revolving Credit Commitment of such Lender during the
period from and including the Restatement Effective Date to but excluding the
date on which such Revolving Credit Commitment terminates. Accrued facility fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitments
terminate, commencing on the first such date to occur after the date hereof. All
facility fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

                              (b)          The Borrowers agree, jointly and
severally, to pay (i) to the Administrative Agent for the account of each Lender
a participation fee with respect to its participations in the Letter of Credit,
which shall accrue at a rate of 1% per annum on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Restatement Effective
Date to but excluding the later of the date on which such Lender’s Revolving
Credit Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank the Issuing Bank’s standard fees
with respect to the amendment, renewal or extension of the Letter of Credit or
processing of drawings thereunder. Participation fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Credit Commitments terminate
and any such fees accruing after the date on which the Revolving Credit
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees shall be computed on the basis of a year of 360
days and




33

--------------------------------------------------------------------------------




shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

                              (c)          The Borrowers agree, jointly and
severally to pay to the Administrative Agent for the account of the Lenders on
the Restatement Effective Date a non-refundable amendment fee of $100,000, which
the Lenders shall share in proportion to their respective shares of the
aggregate Revolving Credit Commitments on such date.

                              (d)          All fees payable hereunder shall be
paid on the dates due, in immediately available funds, to the Administrative
Agent (or to the Issuing Bank, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders. Fees paid shall not be refundable under any circumstances.

              SECTION 2.11.                  Interest.

                              (a)          The Loans comprising each
ABR Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate Margin.

                              (b)          The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate Margin.

                              (c)          Notwithstanding the foregoing, (x) if
any principal of or interest on any Loan or any fee or other amount payable by
the Borrowers hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section, and (y) during the continuance of any Event of Default (and
prior to the acceleration of any Loans) any such Loans shall bear additional
interest as provided in clause (x) of this Section 2.11(c) as if such Loans were
overdue.

                              (d)          Accrued interest on each Loan shall
be payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Revolving Credit Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

                              (e)          All interest hereunder shall be
computed on the basis of a year of 360 days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days




34

--------------------------------------------------------------------------------




elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, or Adjusted LIBO Rate or LIBO Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

              SECTION 2.12.            Alternate Rate of Interest.

                    If prior to the commencement of any Interest Period for a
Eurodollar Borrowing:

                              (a)          the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

                              (b)          the Administrative Agent is advised
by the Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

              SECTION 2.13.            Increased Costs.

                              (a)          If any Change in Law shall:

                                            (i)           impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Bank; or

                                            (ii)          impose on any Lender
or the Issuing Bank or the London interbank market any other condition affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or, in the case of
Eurodollar Loans, of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender or the Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.




35

--------------------------------------------------------------------------------




                              (b)          If any Lender or the Issuing Bank
determines that any Change in Law regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in a Letter of Credit held by, such Lender, or a Letter of Credit
issued by the Issuing Bank, to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy), then from time to time
the Borrowers will pay to such Lender or the Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

                              (c)         A certificate of a Lender or the
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrowers and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

                              (d)          Failure or delay on the part of any
Lender or the Issuing Bank to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or the Issuing Bank’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or the Issuing Bank, as the case may be, notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

              SECTION 2.14.            Break Funding Payments.

              In the event of (a) the payment of any principal of any Eurodollar
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto, or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrowers pursuant to Section 2.17,
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the




36

--------------------------------------------------------------------------------




amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrowers and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

              SECTION 2.15.            Taxes.

                              (a)          Any and all payments by or on account
of any obligation of the Borrowers hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if any
of the Borrowers shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

                              (b)          In addition, the Borrowers shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

                              (c)          The Borrowers shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrowers hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrowers by a Lender or the Issuing Bank, or by the Administrative Agent
on its own behalf or on behalf of a Lender or the Issuing Bank, shall be
conclusive absent manifest error.

                              (d)          As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by a Borrower to a Governmental
Authority, the Borrowers shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, and a copy of the return reporting such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

                              (e)          Any Foreign Lender that is entitled
to an exemption from or reduction of withholding tax under the law of the
jurisdiction in which the Borrowers are located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrowers (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed




37

--------------------------------------------------------------------------------




by applicable law or reasonably requested by the Borrowers as will permit such
payments to be made without withholding or at a reduced rate.

                              (f)           If the Administrative Agent or a
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section 2.15, it shall pay over such refund to the Borrowers (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.15 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrowers, upon the request of the Administrative Agent or such Lender, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrowers or any other Person.

              SECTION 2.16.            Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

                              (a)          Each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.13,
2.14, or 2.15, or otherwise) and under any other Loan Document prior to 12:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 1111 Fannin, Floor 10, Houston, Texas except payments to be made
directly to the Issuing Bank as expressly provided herein and except that
payments pursuant to Sections 2.13, 2.14, or 2.15, and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

                              (b)          If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.




38

--------------------------------------------------------------------------------




                              (c)          If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise (including by virtue of any
security), obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender’s
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to a Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

                              (d)          Unless the Administrative Agent shall
have received notice from the Borrowers prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders or the Issuing
Bank hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

                              (e)          If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(e) or (f), 2.05(b),
or paragraph (d) of this Section, or Section 9.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

              SECTION 2.17.            Mitigation Obligations; Replacement of
Lenders.

                              (a)          If any Lender requests compensation
under Section 2.13, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental




39

--------------------------------------------------------------------------------




Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree, jointly and severally, to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

                              (b)          If any Lender requests compensation
under Section 2.13, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.15, or if any Lender defaults in its obligation to fund
Loans hereunder, then the Borrowers may, at their sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Credit
Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.

ARTICLE III

Representations and Warranties

                    The Borrowers jointly and severally represent and warrant to
the Lenders that:

              SECTION 3.01.            Organization; Powers.

                    Each Credit Party and its Subsidiaries is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect in respect of the Company and its Subsidiaries, taken as a whole, is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.




40

--------------------------------------------------------------------------------




              SECTION 3.02.            Authorization; Enforceability.

                    The Transactions are within the corporate or partnership (as
applicable) powers of the Credit Parties and have been duly authorized by all
necessary corporate, partnership (if applicable), and, if required, stockholder
or partner action. This Agreement (as amended and restated as of the Restatement
Effective Date) and each other Loan Document has been duly executed and
delivered by each Credit Party that is a party thereto and constitutes a legal,
valid and binding obligation of such Credit Party, enforceable in accordance
with its respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

              SECTION 3.03.            Governmental Approvals; No Conflicts; No
Defaults.

                    The Transactions (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect, (b) will not violate any applicable law or regulation or the charter,
by-laws, certificate of limited partnership, agreement of limited partnership,
or other organizational documents of any Credit Party or any of its Subsidiaries
or any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any
Credit Party or any of its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Credit Party or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
(except in favor of the Collateral Agent) on any asset now owned or hereafter
acquired of any Credit Party or any of its Subsidiaries. No Credit Party is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound.

              SECTION 3.04.            Financial Condition; No Material Adverse
Change.

                              (a)          The Company has heretofore furnished
to the Lenders (i) its consolidated balance sheet and statements of income,
stockholders equity and cash flows as of and for the fiscal year ended December
31, 2003, reported on by KPMG LLP, independent public accountants, and (ii)
consolidating balance sheets of the Company and its Subsidiaries setting forth
such information separately for the Company and each Subsidiary thereof and
related consolidating statements of operations for the Company and its
Subsidiaries setting forth such information separately for the Company and each
Subsidiary thereof as of and for the fiscal year ending December 31, 2003, and
including in comparative form the figures for the preceding fiscal year,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and of its Subsidiaries as of such
dates and for such periods in accordance with GAAP.

                              (b)          Since December 31, 2003, there has
been no material adverse change in the business, assets, operations, prospects
or condition, financial or otherwise, of any Credit Party. Except as disclosed
on Schedules 3.04 or 6.04 annexed hereto and as complete and correct as of the
Restatement Effective Date, the Credit Parties have no liabilities, contingent
or




41

--------------------------------------------------------------------------------




otherwise, not disclosed on the financial statements referred to in Section
3.04, other than in respect of goods and services arising in the ordinary course
of business.

              SECTION 3.05.                  Properties.

                              (a)          Each Credit Party and its
Subsidiaries has good and marketable title (free of Liens except such as are set
forth on Schedule 3.05 annexed hereto (and as complete and correct as of the
Restatement Effective Date) or are otherwise Permitted Liens) to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes. No Credit Party is a party to any
contract, agreement, lease or instrument (other than the Loan Documents) the
performance of which, either unconditionally or upon the happening of any event,
will result in or require the creation of a Lien (except in favor of the
Collateral Agent) on any of its property or assets (now owned or hereafter
acquired) or otherwise result in a violation of any Loan Documents.

                              (b)          Each Credit Party owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by such
Credit Party and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect

              SECTION 3.06.            Litigation and Environmental Matters.

                              (a)          Except as disclosed on Schedule 3.06
annexed hereto, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Borrower, threatened against or affecting any Credit Party or any of its
Subsidiaries (i) which, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.

                              (b)          Except as set forth in Schedule 3.06,
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither any Credit Party nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

                              (c)          Since December 31, 2003, there has
been no change in the status of the matters disclosed on Schedule 3.06 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

              SECTION 3.07.            Compliance with Laws and Agreements.

                    Each Credit Party and its Subsidiaries is in compliance with
all laws, regulations and orders of any Governmental Authority applicable to it
or its property and all indentures,




42

--------------------------------------------------------------------------------




agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

              SECTION 3.08.            Investment and Holding Company Status;
Margin Regulations.

                    No Credit Party nor any of its Subsidiaries is (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935. No
Credit Party is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
margin stock (within the meaning of Regulation U of the Board). No part of the
proceeds of any Loan or of a Letter of Credit will be used, directly or
indirectly and whether immediately, incidentally or ultimately, for any purpose
which entails a violation of or which is inconsistent with, the provisions of
the regulations of the Board, including, without limitation, Regulation G, T, U
or X thereof.

              SECTION 3.09.                  Taxes.

                    Each Credit Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
Taxes (i) the amount of which is in the aggregate not Material, or (ii) that are
being contested in good faith by appropriate proceedings and for which such
Credit Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves.

              SECTION 3.10.                  ERISA.

                    No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $250,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $350,000 the fair market value of
the assets of all such underfunded Plans.

              SECTION 3.11.                  Subsidiaries.

                    The direct and indirect Subsidiaries of the Company,
including, without limitation, all Subsidiaries of each Borrower, and their
respective business forms, jurisdictions of organization, addresses, and
respective equity owners, are set forth on Schedule 3.11A (as complete and
correct as of the Restatement Effective Date). Except as so disclosed on
Schedule 3.11A, no Credit Party has any direct or indirect Subsidiaries or
investments in, or joint ventures or partnerships with, any Person as of the
Effective Date. As of the Restatement Effective Date, the Persons listed on
Schedule 3.11B hereto (as complete and correct as of the Restatement




43

--------------------------------------------------------------------------------




Effective Date) are the only Subsidiaries of the Company other than the
Borrowers and Inactive Subsidiaries.

              SECTION 3.12.                  SEC Matters.

                    The Company is current in all required disclosure and
otherwise in compliance in all respects with applicable federal and state
securities laws and/or rules and regulations of the Securities and Exchange
Commission, and with applicable state securities laws and/or rules and
regulations of state securities authorities and of any stock exchanges or other
self regulatory organizations having jurisdiction of the Company and/or its
securities.

              SECTION 3.13.                  Labor Matters.

                    Except as set forth on Schedule 3.13, there are no strikes
or other material labor disputes or grievances pending or, to the knowledge of
either Borrower, threatened, against any Credit Party. Except as set forth on
Schedule 3.13 hereto, no Credit Party is a party to any collective bargaining
agreement.

              SECTION 3.14.                  Solvency.

                    On the Restatement Effective Date, including with respect to
any Credit Party which is a Guarantor any rights of contribution of such Credit
Party, (i) the fair saleable value of the assets of the Credit Parties and their
Subsidiaries, in the aggregate, will exceed the amount that will be required to
be paid on or in respect of the existing debts and other liabilities (including
contingent liabilities) of the Credit Parties and their Subsidiaries as they
mature, (ii) the assets of each Credit Party and its Subsidiaries will not
constitute unreasonably small capital to carry out their businesses as conducted
or as proposed to be conducted, including the capital needs of such Credit Party
and its Subsidiaries (taking into account the particular capital requirements of
the businesses conducted by such entities and the projected capital requirements
and capital availability of such businesses) and (iii) the Credit Parties do not
intend to, or intend to permit any of their Subsidiaries to, and do not believe
that they or any of their Subsidiaries will, incur debts beyond their ability to
pay such debts as they mature (taking into account the timing and amounts of
cash to be received by them and the amounts to be payable on or in respect of
their obligations).

              SECTION 3.15.            Security Documents.

                    The Pledge Agreement, upon execution and delivery by the
parties thereto, will create (and continue) in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties (as such term is defined in the
Pledge Agreement), a legal, valid and enforceable security interest in the
Collateral (as such term is defined in the Pledge Agreement) and, when (i) such
Collateral consisting of corporate stock is delivered to the Collateral Agent
(or to the extent it has heretofore been delivered under the Existing Credit
Agreement) together with duly executed, undated instruments of transfer, and
(ii) financing statements in appropriate form in respect of limited partnership
interests constituting Collateral thereunder are (or have heretofore been) filed
in the offices specified therein, the Pledge Agreement and the Lien created (and
continued) thereunder will continue to constitute a fully perfected first
priority Lien on, and security interest




44

--------------------------------------------------------------------------------




in such Collateral, in each case prior and superior in right to any other Person
except for the Lien of Prudential under the Prudential Pledge and Security
Agreement.

              SECTION 3.16.            Restrictive Agreements.

                    No Credit Party nor any Subsidiary thereof is a party to any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Credit Party or Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Credit Party or Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or other equity
interests; other than (i) restrictions and conditions imposed by law or by this
Agreement and (ii) restrictions and conditions existing on the date hereof
identified on Schedule 3.16.

              SECTION 3.17.                  Disclosure.

                    The Borrowers have disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which each Credit Party or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrowers or any other
Credit Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (or the restatement and
amendment of this Agreement as of the Restatement Effective Date) or delivered
hereunder or thereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

ARTICLE IV

Conditions

              SECTION 4.01.            Restatement Effective Date.

                    The obligations of the Lenders to make Loans hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

                              (a)          The Administrative Agent (or its
counsel) shall have received from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement. The Administrative Agent shall have
received (i) from each person listed on Schedule 1.01-2 hereto, a duly executed
counterpart of the Amended and Restated Guarantee Agreement in the form of
Exhibit 4.01-1 hereto (as it may be supplemented, amended or modified from time
to time, a “Subsidiary Guarantee”); (ii) from the Company, a duly executed
Amended and Restated Guarantee Agreement in the form of Exhibit 4.01-2 hereto
(as it may be supplemented, amended, or modified from time to time, the “Company
Guarantee”;




45

--------------------------------------------------------------------------------




together with each Subsidiary Guarantee, a “Guarantee Agreement”); and (iii)
from each Credit Party, a duly executed counterpart of the Amended and Restated
Subordination Agreement in the form of Exhibit 4.01-3 hereto (as it may be
supplemented, amended or modified from time to time, the “Subordination
Agreement”). The Collateral Agent shall have received from each Credit Party
other than those that are limited partnerships or limited liability companies,
the duly executed Amended and Restated Pledge and Security Agreement in the form
of Exhibit 4.01-4 hereto (as it may be supplemented, amended, or modified from
time to time, the “Pledge Agreement”) together with (x) certificates
representing the corporate securities pledged thereunder together with related
undated stock powers endorsed in blank, (y) Form UCC-1 financing statements in
respect of all partnership interests and limited liability company interests in
which a security interest is granted thereunder, and (z) instruments of consent,
waiver, and recognition in the form of Exhibit 2.01 to the Pledge Agreement duly
executed by each Credit Party that is (A) a partnership and by each partner
therein and (B) a limited liability company and by each member thereof.

                              (b)          The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent, the
Collateral Agent, and the Lenders and dated the Restatement Effective Date) of
Phillips Nizer LLP, counsel for the Credit Parties, substantially in the form of
Exhibit B-1 and Squire, Sanders & Dempsey LLP, special Ohio Counsel to Kinro
substantially in the form of Exhibit B-2, covering such matters relating to the
Credit Parties, this Agreement, the other Loan Documents or the Transactions as
the Required Lenders shall reasonably request. The Borrowers hereby request such
counsels to deliver such opinion.

                              (c)          The Administrative Agent shall have
received (i) a copy of the certificate of incorporation, including all
amendments thereto, of each Credit Party that is a corporation, a copy of the
certificate of limited partnership of each Credit Party that is a limited
partnership, in each case certified as of a recent date by the Secretary of
State of the state of its organization, and a copy of the Certificate of
formation of each Credit Party that is a limited liability company (ii) a
certificate as to the good standing of each Credit Party as of a recent date,
from the Secretary of State of the state of its organization; (iii) a
certificate of the Secretary or Assistant Secretary of each Borrower and each
Guarantor, or of the managing general partner of each Guarantor that is a
limited partnership or limited liability company, as the case may be, dated the
Restatement Effective Date and certifying (A) that attached thereto is a true
and complete copy of the by-laws of such Borrower or such Guarantor or, in the
case of a Guarantor that is a limited partnership, its agreement of limited
partnership, or, in the case of a Guarantor that is a limited liability company,
its operating agreement as in effect on the Restatement Effective Date and at
all times since a date prior to the date of the resolutions described in clause
(B) below, (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors of such Borrower or such Guarantor (or,
in the case of a Guarantor that is (x) a limited partnership, by the Board of
Directors of its managing general partner or (B) a limited liability company, by
its managing member), authorizing the execution, delivery and performance of the
Loan Documents and (in the case of each Borrower) the borrowings hereunder, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect as of the Restatement Effective Date, (C) that the
certificate of incorporation of the Borrower or such Guarantor, or, in the case
of a Guarantor that is (x) a limited partnership,




46

--------------------------------------------------------------------------------




its certificate of limited partnership, or (B) a limited liability company, its
certificate of formation, has not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (ii) above and (D) as to the incumbency and specimen signature of each
officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Borrower or such Guarantor (or the
managing general partner of such Guarantor which is a limited partnership or the
managing member of such Guarantor that is a limited liability company); (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to (ii)
above; and (iv) such other documents as the Lenders or their counsel or counsel
for the Administrative Agent and the Collateral Agent may reasonably request.

                              (d)          Each Lender requesting the same shall
have received a duly executed Revolving Credit Note (each, a “Revolving Credit
Note”, which term shall also include all amendments and replacements thereof or
substitutions therefor), in the form of Exhibit 4.01-5 hereto.

                              (e)          Concurrently with the consummation of
the transactions contemplated hereby on the Restatement Effective Date:

                                             (i)           (x) the Note Purchase
and Private Shelf Agreement between Prudential (and Prudential affiliates, as
defined therein, which become bound by the provisions thereof) and the Borrowers
(the “Prudential Shelf Agreement”) shall have closed, and (y) the Administrative
Agent shall have received a copy of the Prudential Shelf Agreement and of (A)
the Company guaranty of the Prudential Shelf Agreement (the “Prudential Company
Guaranty”), (B) the guaranty by the Company’s Subsidiaries (other than the
Borrowers and LCC) of the Prudential Shelf Agreement (the Prudential Subsidiary
Guaranty”), (C) the pledge and security agreement by the Company and certain of
the Credit Parties securing the Prudential Shelf Agreement (the “Prudential
Pledge and Security Agreement”) and (D) the subordination agreement in favor of
Prudential by the Credit Parties (the “Prudential Subordination Agreement”) or
agreements or any of them referred to therein, certified as true, correct and
complete by the President, a Vice President or a Financial Officer of the
Company;

                                             (ii)          the Intercreditor
agreement between Prudential, the Trustee, the Administrative Agent, the
Collateral Agent and the Lenders (the “Prudential Intercreditor Agreement”)
shall have been executed and delivered by all parties thereto; and

                                             (iii)         the Borrowers shall
have repaid in full the principal of all loans outstanding, and other fees
amounts due under, the Existing Credit Agreement and under each agreement
related thereto, and the Administrative Agent shall have received duly executed
documentation either evidencing or necessary for (A) the termination of the
Existing Credit Agreement and each other agreement related thereto, and (B) the
cancellation of all commitments thereunder.

                              (f)           After giving effect to the
Transactions, on the Restatement Effective Date, the Credit Parties shall have
no Indebtedness other than (i) Indebtedness under the Loan Documents and (ii)
Indebtedness permitted under Section 6.04.




47

--------------------------------------------------------------------------------




                              (g)          On the Restatement Effective Date,
the Administrative Agent shall have received a certificate of the chief
executive officer of the Company containing a description, satisfactory to the
Administrative Agent in its discretion, of the structure of ownership and voting
relationships among the Company, the Borrowers, and each other Credit Party.

                              (h)          On the Restatement Effective Date,
immediately prior to the effectiveness hereof, there shall be no Default or
Event of Default (as such terms are used in the Existing Credit Agreement) under
the Existing Credit Agreement, and the respective chief executive officers of
the Company and of each Borrower shall have delivered to the Bank certificates
to such effect.

                              (i)           All legal matters incident to this
Agreement and the Borrowing hereunder shall be satisfactory to the Lenders and
their counsel and to counsel for the Administrative Agent, and the Collateral
Agent on the Restatement Effective Date.

                              (j)           The Administrative Agent shall have
received a certificate, dated the Restatement Effective Date and signed by the
President, a Vice President or a Financial Officer of each Borrower, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

                              (k)          The Lenders shall be satisfied that
the consummation of the Transactions will not (i) violate any applicable law,
statute, rule or regulation or (ii) conflict with, or result in a default or
event of default under any material agreement of any Credit Party or Subsidiary
thereof.

                              (l)           The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the
Restatement Effective Date, including, to the extent invoiced, reimbursement or
payment of all expenses required to be reimbursed or paid by the Borrowers
hereunder.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Restatement Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m., New
York City time, on February __, 2005 (and, in the event such conditions are not
so satisfied or waived, the Revolving Credit Commitments shall terminate at such
time).

              SECTION 4.02.            Each Credit Event.

                    The obligation of each Lender to make a Loan on the occasion
of any Borrowing, or to continue or convert any Loan, is subject to the
satisfaction of the following conditions:

                              (a)          The representations and warranties of
the Borrowers set forth in this Agreement shall be true and correct on and as of
the date of such Borrowing or the date of such continuation or conversion, as
applicable.




48

--------------------------------------------------------------------------------




                              (b)          At the time of and immediately after
giving effect to such Borrowing or such continuation or conversion, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each continuation or conversion of any Loan shall be deemed
to constitute a representation and warranty by the Borrowers on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

                    Until the Revolving Credit Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full and the Letter of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, the
Borrowers covenant and agree, jointly and severally, with the Lenders that:

              SECTION 5.01.            Financial Statements and Other
Information.

                    The Borrowers will furnish to the Administrative Agent and
each Lender:

                              (a)          within 90 days after the end of each
fiscal year of the Company, (i) its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by KPMG LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, and (ii) consolidating balance sheets setting forth such information
separately for the Company and for each Borrower as of the end of such fiscal
year and consolidating statements of operations setting forth such information
separately for the Company and for each Borrower for such fiscal year, such
consolidating balance sheet and consolidating statements of operations to be
certified by the chief financial officer of the Company as fairly presenting the
financial condition and results of operations of the Company and each Borrower
as of the end of, and for, such fiscal period in accordance with GAAP;

                              (b)          within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, (i) its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter (except in
the case of the statements of stockholders’ equity and cash flows) and the then
elapsed portion of the fiscal year, setting forth in each case (except in the
case of stockholders’ equity) in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in




49

--------------------------------------------------------------------------------




accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) consolidating balance sheets
of the Company and of each Borrower setting forth such information separately
for the Company and for each Borrower and related consolidating statements of
operations of the Company and of each Borrower setting forth such information
separately for the Company and each Borrower as of the end of and for such
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or in the case of the balance sheets, as of the end of) the previous fiscal
year, all of which shall be certified by the chief financial officer of the
Company as fairly presenting the financial condition and results of operations
therein shown in accordance with GAAP consistently applied subject to normal
year-end adjustments and the absence of footnotes;

                              (c)          concurrently with any delivery of
financial statements under clause (a) or (b) above, a certificate of a Financial
Officer of the Company (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.03, 6.04, 6.06,
6.07, 6.08, 6.10A and 6.11 and (iii) stating whether any change in the
application of GAAP in respect of the audited financial statements referred to
in Section 3.04 has occurred and, if any such change has occurred, specifying
the effect of such change on the financial statements accompanying such
certificate;

                              (d)          concurrently with any delivery of
financial statements under clause (a) above, a certificate of the accounting
firm that reported on such financial statements stating whether they obtained
knowledge during the course of their examination of such financial statements of
any Default (which certificate may be limited to the extent required by
accounting rules or guidelines), and promptly after receipt by the Company, a
copy of each management letter (if prepared) of such accounting firm (together
with any response thereto prepared by the Company);

                              (e)          promptly (i) after the same become
publicly available, copies of all periodic and other reports, proxy statements
and other materials filed by the Company or any Subsidiary thereof with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be; and (ii) copies of any documents and information furnished to any
other government agency (except if in the ordinary course of business),
including the Internal Revenue Service;

                              (f)           promptly, a copy of any amendment or
waiver of any provision of any agreement or instrument referred to in Section
6.12;

                              (g)          promptly, a copy of any promissory
notes issued under the Prudential Shelf Agreement (or a summary of any extension
of credit thereunder or pursuant thereto not evidenced by a promissory note) and
a copy of any certificate or notice given by any Credit Party to Prudential or
to the holders of any Prudential Notes or other Prudential Debt, or received by
any Credit Party from Prudential or any holder of a Prudential Note or other
Prudential Debt; and




50

--------------------------------------------------------------------------------




                              (h)          promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of each Credit Party or any Subsidiary thereof, or
compliance with the terms of this Agreement or the other Loan Documents, as the
Administrative Agent, the Collateral Agent, or any Lender may reasonably
request.

              SECTION 5.02.            Notices of Certain Events.

                    The Borrowers will furnish to the Administrative Agent and
each Lender prompt written notice of the following:

                              (a)          the occurrence of any Default;

                              (b)          the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting any Credit Party or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

                              (c)          the occurrence of any ERISA Event
that, alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of any Credit Party and its
Subsidiaries in an aggregate amount exceeding $250,000; and

                              (d)          any other development that results
in, or could reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of a Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

              SECTION 5.03.            Existence; Conduct of Business.

                    Each Credit Party will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

              SECTION 5.04.            Payment of Obligations.

                    Each Credit Party will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Credit Party
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect,
and (d) the same shall be paid or discharged or fully and




51

--------------------------------------------------------------------------------




adequately bonded before it might become a Lien upon any property or asset of
such Credit Party or Subsidiary.

              SECTION 5.05.            Maintenance of Properties; Insurance.

                    Each Credit Party will, and will cause each of its
Subsidiaries to, (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations, including, without limitation, insurance against
fire, and public liability insurance against such risks and in such amounts, and
having such deductible amounts as are customary, with companies in the same or
similar businesses and which is no less than may be required by law.

              SECTION 5.06.            Books and Records; Inspection Rights.

                    Each Credit Party will, and will cause each of its
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. Each Credit Party will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent, the Collateral Agent, or any Lender, upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, and to verify the status of any
Collateral, all at such reasonable times and as often as reasonably requested.

              SECTION 5.07.            Compliance with Laws; Environmental Laws.

                              (a)          Each Credit Party will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

                              (b)          Without limiting the preceding
paragraph, each Credit Party will, and will cause each of its Subsidiaries to
(i) comply in all material respects with, and use reasonable best efforts to
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws; and (ii) conduct and complete (or
cause to be conducted and completed) all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and in a timely fashion comply in all material respects with
all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings and the pendency of such proceedings could
not be reasonably expected to have a Material Adverse Effect;

              SECTION 5.08.            Use of Proceeds and Letters of Credit.

                    The proceeds of the Revolving Loans will be used to repay
the indebtedness of the Borrowers under the Existing Credit Agreement, for
permitted capital expenditures, for permitted




52

--------------------------------------------------------------------------------




acquisitions, and for working capital purposes. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations G, U
and X. The Letters of Credit will be used only to support payment (and/or
guarantee) obligations of the Borrowers to the beneficiaries thereof.

              SECTION 5.09.            Additional Guarantors; Additional
Collateral; Additional Parties to Subordination Agreement.

                    If any Person (a) after the Restatement Effective Date
becomes (whether upon its formation, by acquisition of stock or other interests
therein, or otherwise) a Subsidiary of any Credit Party (a “New Subsidiary”), or
(b) that was an Inactive Subsidiary of a Credit Party ceases to be an Inactive
Subsidiary of a Credit Party but continues to be a Subsidiary thereof, the
Borrowers shall promptly furnish notice in writing of such facts to the
Administrative Agent and, if the Administrative Agent and the Required Lenders,
shall so elect (but provided that if the Trustee or any of the holders of the
Senior Notes or Prudential or any of the holders of any Prudential Notes or
other Prudential Debt shall receive any guaranty or security in respect of such
New Subsidiary the Administrative Agent and the Required Lenders, shall be
deemed to have so elected) (i) cause such New Subsidiary or formerly Inactive
Subsidiary to become a Guarantor pursuant to an instrument in form, scope, and
substance satisfactory to the Administrative Agent, (ii) deliver or cause to be
delivered, or assign, to the Collateral Agent (x) subject to the Lien in favor
of the Collateral Agent under the Pledge Agreement, the certificates
representing shares of stock or other interests of the New Subsidiary or
formerly Inactive Subsidiary owned by a Credit Party (or Subsidiary thereof),
together with appropriate instruments of transfer required under the Pledge
Agreement, and (y) an amendment to the Pledge Agreement, reflecting the
foregoing in the form thereof prescribed under the Pledge Agreement; and (iii)
cause such New Subsidiary or formerly Inactive Subsidiary to become a party to
the Security Documents pursuant to one or more instruments or agreements
satisfactory in form and substance to the Collateral Agent, the effect of which
shall be to secure the Obligations by a first priority Lien on and security
interest in (which Lien and security interest may be pari passu with a like Lien
and security interest in the Trustee for the holders of any Prudential Notes or
other Prudential Debt)the capital stock of such New Subsidiary or formerly
Inactive Subsidiary, provided, however, that in any event, prior to the time
that any New Subsidiary or formerly Inactive Subsidiary receives the proceeds
of, or makes, any loan or advance or other extension of credit, from or to, or
otherwise becomes the obligor or obligee in respect of any Indebtedness of, any
Credit Party or Subsidiary thereof, the Borrowers shall (A) cause to be taken,
in respect of any such obligor, the action referred to in the preceding clauses
(i), (ii), and (iii), and (B) in the case of any such obligee, cause such
obligee to become a party to the Subordination Agreement pursuant to one or more
instruments or agreements satisfactory in form and substance to the
Administrative Agent. Notwithstanding the foregoing, LCC shall not be required
to become a Guarantor and not more than sixty (60%) percent of its stock shall
be required to be pledged to the Collateral Agent as Collateral so long as (i)
(x) LCC shall not be a guarantor of any of the Prudential Notes or any other
Prudential Debt or of any other obligation of another Credit Party and (y) not
more than 60 percent (60%) of its capital stock shall have been pledged as
collateral for any of the Prudential Notes or other Prudential Debt or any other
obligation of any other Credit Party, and (ii) Treas. Reg. Sec. 1.956-2(c) would
require inclusion of the earnings and profits of LCC in the earnings of Lippert
for United States income tax purposes if LCC were a Guarantor or if a percentage
equal to or greater




53

--------------------------------------------------------------------------------




than 66-2/3 percent (66-2/3%) of its outstanding capital stock were pledged as
collateral for any obligation of the Borrowers.

              SECTION 5.10.            Further Assurances.

                              (a)          Each Credit Party will, and will
cause its Subsidiaries to, execute any and all further documents, financing
statements, agreements and instruments, and take all further action (including,
without limitation, filing Uniform Commercial Code and other financing
statements and the establishment of and deposit of Collateral into custody
accounts) that may be required under applicable law, or that the Required
Lenders, the Administrative Agent, or the Collateral Agent, may request, in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant, preserve, protect and perfect the validity and first priority of
the security interests created or intended to be created by the Security
Documents, it being understood that it is the intent of the parties that the
Obligations shall be secured by, among other things, all the interests of each
Borrower in each Subsidiary or Affiliate and of each Guarantor (other than the
Company) in each Subsidiary or Affiliate, including any such interests acquired
subsequent to the Restatement Effective Date. Such security interests and Liens
will be created under the Security Documents and other security agreements, and
other instruments and documents in form and substance satisfactory to the
Required Lenders, and the Borrowers shall deliver or cause to be delivered to
the Lenders all such instruments and documents (including legal opinions, and
lien searches) as the Required Lenders shall reasonably request to evidence
compliance with this Section 5.10. The Borrowers agree to provide such evidence
as the Required Lenders shall reasonably request as to the perfection and
priority status of each such security interest and Lien (which Lien and security
interest may be coordinate with a like Lien in Prudential for the benefit of the
Prudential Notes or any other Prudential Debt).

              SECTION 5.11.                  Succession Plan.

                    The Company shall at all times have and keep in effect a
succession plan for its principal officers which has been approved by its Board
of Directors and shall furnish to the Administrative Agent upon request from
time to time for delivery to the Lenders a copy of the same, provided that such
plan shall be kept confidential by the Administrative Agent and the Lenders in
accordance with Section 9.12 hereof.

ARTICLE VI

Negative Covenants

                    Until the Revolving Credit Commitments have expired or
terminated and the principal of and interest on each Loan and all fees payable
hereunder have been paid in full and the Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrowers
covenant and agree, jointly and severally, with the Lenders that:

              SECTION 6.01.            Transactions with Affiliates.

                    Except as set forth on Schedule 6.01 annexed hereto, each
Borrower shall not, and shall not permit any other Credit Party or any of its or
their Subsidiaries to, enter into, directly or




54

--------------------------------------------------------------------------------




indirectly, any transaction or Material group of related transactions
(including, without limitation, the purchase, lease, sale or exchange of assets
of any kind or the rendering of any service) with any Affiliate (other than
another Credit Party or a Wholly-Owned Subsidiary), except in the ordinary
course and pursuant to the reasonable requirements of such Borrower’s or such
other Credit Party’s business and upon fair and reasonable terms no less
favorable to such Borrower or such other Credit Party than would be obtainable
in a comparable arm’s-length transaction with a Person not an Affiliate.

              SECTION 6.02.            Merger, Consolidation, etc.

                    Each Borrower shall not, and shall not permit any other
Credit Party or any of its or their Subsidiaries to, consolidate with or merge
with any other corporation or convey, transfer or lease substantially all of its
assets in a single transaction or series of transactions to any Person
unless: (i) such merger, consolidation, conveyance, transfer, or lease is with
or to another Credit Party, provided, that neither the Company nor any Borrower
may sell or otherwise transfer substantially all of its assets to any Person or
fail to survive any such merger or consolidation related to it; (ii) (a) the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease substantially all of the
assets of any Credit Party or any of its Subsidiaries, as the case may be, shall
be a solvent corporation organized and existing under the laws of the United
States or any State thereof (including the District of Columbia), and, if such
Credit Party or such Subsidiary is not such corporation, (b) such corporation
shall have executed and delivered to the Administrative Agent its assumption of
the obligations due and punctual performance and observance of each covenant and
condition of this Agreement and the other Loan Documents, and (c) shall have
caused to be delivered to the Administrative Agent an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Administrative Agent, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof; (iii) immediately prior to such
transaction and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing; and (iv) immediately prior to such
transaction and after giving effect thereto, each Borrower would be permitted by
the provisions of Section 6.04(d) hereof to incur at least $1.00 of additional
Indebtedness.

No such conveyance, transfer or lease of substantially all of the assets of any
Credit Party or any of its Subsidiaries shall have the effect of releasing such
Credit Party or its Subsidiaries or any successor corporation that shall
theretofore have become such in the manner prescribed in this Section 6.02 from
its liability under this Agreement, the Notes, or the other Loan Documents to
which it is a party.

No such conveyance, transfer or lease otherwise permitted under this Section
6.02 shall be permissible if it would result in a violation of Article VII (m)
hereof.

              SECTION 6.03.                  Liens.

                    No Borrower shall, nor shall it permit any other Credit
Party or any of its or their Subsidiaries to, incur, assume or suffer to exist
any Lien upon any of its assets now or hereafter owned, or upon the income or
profits thereof, other than Permitted Liens. In any case wherein




55

--------------------------------------------------------------------------------




any such assets are subjected or become subject to a Lien in violation of this
Section 6.03, the Borrowers will make or cause to be made provision whereby the
Obligations will be secured equally and ratably with all obligations secured by
such Lien, and in any case the Notes shall have the benefit, to the full extent
that, and with such priority as the holders may be entitled under applicable
law, of an equitable Lien on such assets securing (in the manner as aforesaid)
the Notes and such other obligations; provided, however, that any Lien created,
incurred or suffered to exist in violation of this Section 6.03 shall constitute
an Event of Default hereunder, whether or not any such provision is made
pursuant to this Section 6.03. In no event shall a Lien be granted by any Credit
Party in respect of any of its property to the Trustee for the benefit of any
holders of the Prudential Notes or any other Prudential Debt unless concurrently
therewith a Lien of equal priority (and on the same property) is granted to the
Collateral Agent for the benefit of the Lenders.

              SECTION 6.04.                  Indebtedness.

                    The Company and the Borrowers will not, nor will the Company
or any of the Borrowers permit, any of its or their direct or indirect
Subsidiaries, directly or indirectly, to create, incur, assume or permit to
exist any Indebtedness, except:

                              (a)          Indebtedness created hereunder or
under the other Loan Documents;

                              (b)          Indebtedness of a Credit Party in
respect of any of the Prudential Notes or any other Prudential Debt or otherwise
pursuant to the Prudential Shelf Agreement not in excess of the lesser of (x)
$60,000,000 or (y) the lowest outstanding principal balance from time to time in
accordance with the schedule of payments therein, provided, however, that the
Credit Parties shall not prepay all or in part the Prudential Notes or any of
them or any other Prudential Debt except as specifically required under the
Prudential Shelf Agreement (but solely as in effect as of the date hereof and
without reference to any default provisions), unless the Loans shall be prepaid
concurrently therewith as provided in Section 2.09(b)(2), pari passu with the
Prudential Notes or any other Prudential Debt being prepaid;

                              (c)          Indebtedness existing on the
Restatement Effective Date and set forth in Schedule 6.04 annexed hereto as
complete and correct as of the Restatement Effective Date;

                              (d)          All renewals, extensions,
substitutions, refinancings, or replacements, in an amount not to exceed the
amount so refinanced, of any outstanding Indebtedness (excluding from this
Section 6.04(d) the Indebtedness referred to in Section 6.04(b)) provided that
the terms, covenants and restrictions in respect of such renewals, extensions,
substitutions, refundings or replacements are note more materially onerous than
the existing terms, covenants and restrictions of such Indebtedness;

                              (e)          Interest Rate Hedging Exposure Amount
to Interest Rate Protection Merchants not exceeding $2,000,000 in the aggregate;




56

--------------------------------------------------------------------------------




                              (f)           Indebtedness of one Credit Party to
another Credit Party (other than the Company); provided the (i) there is
adequate consideration for such Indebtedness and there is evidence of such
Indebtedness on each Credit Party’s books, (ii) all of the outstanding capital
stock or other equity interests of each such Credit Party shall be owned 100%
directly or indirectly by the Company and a Borrower, (iii) each of such Credit
Parties to or by whom such Indebtedness is owned, or who owns (directly or
indirectly) any stock referred to in the preceding clause (ii), shall have
become a party to a Guarantee Agreement, to the Subordination Agreement, and/or
the Pledge Agreement (or to all of them) as contemplated by Section 5.09 hereof,
(iv) such Indebtedness shall at all times be subject to the provisions of the
Subordination Agreement as Subordinated Debt as defined in the Subordination
Agreement, and (v) such Indebtedness shall not be assigned or transferred by the
obligee thereof to any Person other than another Credit Party such that after
giving effect to such assignment or transfer all the conditions of this proviso
are met; and

                              (g)          to the extent not included above in
this Section 6.04, other Indebtedness incurred by the Company or any Borrower or
any of its or their Subsidiaries; provided that, at the time of incurrence
thereof and after giving effect thereto and to the application of the proceeds
thereof, Consolidated Indebtedness shall not exceed 55% of Total Capitalization
of the Company and its Subsidiaries.

              SECTION 6.05.            Restrictive Agreements.

                    Each Borrower shall not, and shall not permit any other
Credit Party or any of its or their Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Credit
Party or any Subsidiary thereof, (i) to create incur or permit to exist any Lien
upon any of its property or assets or revenues, whether now or hereafter
acquired, (ii) to pay dividends or make other distributions to the Company or
any Borrower with respect to any shares of its capital stock or other equity
interests, (iii) to pay any Indebtedness owed to the Company or any Borrower,
(iv) to make or permit to exist loans or advances to the Company or any
Borrower, or (v) to sell transfer, lease or otherwise dispose of any of its
properties or assets to the Company or any Borrower; provided that (x) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement or the Prudential Shelf Agreement, and (y) such Credit Party or
Subsidiary may enter into such an agreement in connection with any Permitted
Lien, so long as such prohibition or limitation is by its terms effective only
against the property, assets or revenues subject to such Lien.

              SECTION 6.06.            Limitation on Subsidiary Indebtedness and
Issuance of Preferred Stock.

                    None of the Borrowers shall permit any of its Subsidiaries
to, at any time, directly or indirectly, incur, create, assume, guarantee or
become or be liable in any manner with respect to any Indebtedness or issue any
preferred stock except:

                                                (i)           Indebtedness of
such Subsidiary outstanding as of the Restatement Effective Date and set forth
on Schedule 6.06 annexed hereto or any refinancing, extension, renewal or
refunding of any such Indebtedness in an amount not to exceed the amount




57

--------------------------------------------------------------------------------




so refinanced of such Indebtedness; provided that the terms, covenants and
restrictions in respect of such refinancing, extension, renewal or refunding are
not materially more onerous than the existing terms, covenants and restrictions
of such Indebtedness;

                                                (ii)         Indebtedness of
such Subsidiary in respect of guaranties delivered pursuant to the Prudential
Shelf Agreement;

                                                (iii)        preferred stock of
such Subsidiary issued on or prior to the Effective Date;

                                                (iv)        subject to Section
6.04(f) hereof, Indebtedness of, or preferred stock issued by, such Subsidiary
to a Borrower or a Subsidiary of a Borrower; and

                                                (v)         other Indebtedness
or preferred stock of such Subsidiary, provided that such Indebtedness and
preferred stock together with the aggregate amount of outstanding Indebtedness
and the aggregate liquidation value of preferred stock of such Subsidiary
previously incurred and outstanding under this Section 6.06 (other than
Indebtedness incurred under (iii) hereof), does not at any time exceed 25% of
Consolidated Net Worth and provided further that the aggregate Indebtedness of
such Subsidiary and all of other Subsidiaries not secured by a Lien does not at
any time exceed 15% of Consolidated Net Worth.

              SECTION 6.07.            Limitation on Restricted Payments.

                    No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, declare, make or pay, or agree to
declare, make or pay or incur any liability to make or pay, or cause or permit
to be declared, made or paid, or set aside any sum or property to declare, make
or pay any Restricted Payment, other than (a) cash dividends (or distributions,
in the case of partnerships) from Subsidiaries of the Company to the Company,
(b) acquisitions or purchases by the Company or any of its Subsidiaries of
capital stock of any Subsidiary or capital contributions made by the Company or
any of its Subsidiaries to a Subsidiary and (c) to the extent not covered by the
foregoing clauses (a) and (b), any other Restricted Payments made by the Company
provided that each of the following conditions is satisfied at the time of
making such Restricted Payment and after giving effect thereto:

                                                (i)           no Default of
Event of Default has occurred and is continuing; and

                                                (ii)          the Company could
incur at least $1.00 of additional Indebtedness pursuant to Section 6.04(d)
hereof, and

              SECTION 6.08.                  Sale of Assets.

                    Subject to the provisions of Section 6.02 hereof, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, in a single transaction or a series of transactions, sell, lease,
transfer, abandon or other-wise dispose of or suffer to be sold, leased,
transferred, abandoned or otherwise disposed of (collectively, “Transfer”)
assets in excess of 10% of Consolidated Total Assets (as determined as of the
end of the fiscal quarter of the




58

--------------------------------------------------------------------------------




Company ending on or immediately before the determination date) (“Substantial
Assets”) other than in the ordinary course of business (including without
limitation the disposal of obsolete assets not used or useful in such Credit
Party’s business) in any fiscal year, and provided that such Transfer of
Substantial Assets in the aggregate shall not exceed 40% of Consolidated Total
Assets measured as of the Restatement Effective Date, except that:

                                                (i)           any Credit Party
or any of its Subsidiaries may Transfer its assets to any Credit Party or any
other Wholly-Owned Subsidiary; and

                                                (ii)         any Credit Party or
any of its Subsidiaries may Transfer its assets in excess of the limitations set
forth above (such assets collectively the “Excess Assets”) only if the proceeds
of such sales of Excess Assets are used to purchase other property of a similar
nature of at least equivalent value (such property the “Excess Replacement
Assets”) within one year of such sale, provided, however, that there shall be no
Lien on any of the Excess Replacement Assets.

              SECTION 6.09.            Limitation on Investments.

                    No Credit Party shall, nor shall it permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger)
any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee (except pursuant to this
Agreement or the Prudential Shelf Agreement) any obligations of, or make or
permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except Permitted
Loans and Investments.

              SECTION 6.10.            Hedging Agreements.

                    No Credit Party shall, nor shall it permit any of its
Subsidiaries to, enter into any Hedging Agreement for purposes of speculation or
investment, or otherwise outside of the ordinary course of the business of such
Credit Party.

              SECTION 6.10A        Limitation on Priority Debt.

                    Notwithstanding anything set forth in the definition of
Permitted Liens or Section 6.06, the Borrowers will not permit Priority Debt to
exceed (a) at any time on or prior to December 31, 2005, 33% of Consolidated Net
Worth determined as of the last day of the most recently ended fiscal quarter of
the Company, and (b) at any time after December 31, 2005, 30% of the
Consolidated Net Worth determined as of the last day of the most recently ended
fiscal quarter of the Company.

              SECTION 6.11.           Certain Financial Covenants.

                              (a)          The Company and its Subsidiaries, on
a consolidated basis, shall have, at the end of each fiscal quarter commencing
with the fiscal quarter ended December 31, 2004, a minimum Consolidated Tangible
Net Worth of not less than $90,000,000 Dollars, plus




59

--------------------------------------------------------------------------------




fifty (50%) percent of the sum of the Consolidated Net Income for each fiscal
quarter (but taking into account the Consolidated Net Income for a fiscal
quarter only if it is a positive number) ending after December 31, 2004 (and
including the fiscal quarter for which the Consolidated Tangible Net Worth is to
be calculated.)

                              (b)          The Company and its Subsidiaries, on
a consolidated basis, shall have, at the conclusion of each twelve month period
ending on the last day of each fiscal quarter ending on or after December 31,
2004, a Maximum Leverage Ratio of not more than 2.50:1.00.

                              (c)          The Company and its Subsidiaries, on
a consolidated basis, shall have, a Minimum Debt Service Ratio at the conclusion
of each twelve month period ending on the last day of each fiscal quarter (i)
commencing after September 30, 2004 and ending on or before December 31, 2005 of
not less than 1.50:1.00; and (ii) commencing after December 31, 2005 of not less
than 1.75 to 1.00.

              SECTION 6.12.            Amendment of Certain Documents.

                    No Credit Party shall, nor will it permit any of its
Subsidiaries to:

                              (a)          Permit the termination of, or any
amendment, waiver or modification to, the Certificate of Incorporation or
By-Laws, or Certificate of Limited Partnership, Certificate of Formation,
Agreement of Limited Partnership, or Operating Agreement as the case may be, of
any Credit Party or Subsidiary thereof except for amendments, modifications or
waivers that are not adverse in any respect to the Lenders, the Administrative
Agent, the Collateral Agent, or the Issuing Bank.

                              (b)          Amend in any material respect the
Prudential Shelf Agreement, or the Prudential Notes or any other Prudential
Debt or any other agreement entered into in connection therewith without the
prior written consent of the Required Lenders.

ARTICLE VII

Events of Default

                    If any of the following events (“Events of Default”) shall
occur:

                              (a)          the Borrowers shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

                              (b)          the Borrowers shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in clause (a) of this Article) payable under this Agreement, when
and as the same shall become due and payable;

                              (c)          any representation or warranty made
or deemed made by or on behalf of any Credit Party or any Subsidiary thereof in
or in connection with this Agreement or




60

--------------------------------------------------------------------------------




any other Loan Document, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document, shall prove to have been incorrect in any material respect
when made or deemed made;

                              (d)          the Credit Parties shall fail to
observe or perform in any material respect any covenant, condition or agreement
contained in Article V or in Article VI hereof, or in any Guarantee Agreement,
the Subordination Agreement or in any Security Document;

                              (e)          the Credit Parties shall fail to
observe or perform any other covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this
Article), and such failure shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent to the Borrowers (which
notice will be given at the request of any Lender);

                              (f)           (i) The Borrowers shall fail to make
a payment of any principal of, or premium or interest in respect of any
Prudential Notes or any other Prudential Debt that is outstanding beyond any
period of grace provided with respect thereto (unless waived in writing by
Prudential (and any other Persons a waiver from which is required) (and only so
long as such waiver shall continue in effect by its terms)); (ii) any Credit
Party or any of its Subsidiaries is in default (as principal or as guarantor or
other surety) in the payment of any principal of or premium or interest on any
Indebtedness (excluding the Indebtedness issued under or pursuant to the
Prudential Shelf Agreement) that is outstanding in a principal amount of at
least $3,000,000 individually or $5,000,000 in the aggregate beyond any period
of grace provided with respect thereto, or (iii) any Credit Party or any of its
Subsidiaries is in default in the performance of or compliance with any term of
(x) the Prudential Notes or the Prudential Shelf Agreement or any guaranty or
pledge agreement securing the Prudential Notes or any other Prudential Debt or
(y) any evidence of any Indebtedness (excluding the Indebtedness evidenced by
the Prudential Notes or any other instrument evidencing any Prudential Debt) in
principal amount of at least $3,000,000 individually or $5,000,000 in the
aggregate, or of any mortgage, indenture or other agreement relating thereto, or
(iv) as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interest), (x) any Credit
Party has become obligated to purchase (A) or repay any of the Prudential Notes
or any other Prudential Debt before their regular maturity or before their
regularly scheduled dates of repayment, or (B) any other Indebtedness before its
regular maturity or before its regularly scheduled dates of payment in a
principal amount of at least $3,000,000 individually or $5,000,000 in the
aggregate, or (y) one or more Persons have the right to require any such Credit
Party to purchase or repay any such Indebtedness referred to in (A) or (B)
(provided, however, that for the purposes of this paragraph (f) the “principal
amount” of the obligations of any Credit Party or Subsidiary in respect of any
Hedging Agreements at any time shall be treated as Indebtedness in an amount
which shall be equal to the maximum aggregate amount (giving effect to any
netting agreements) that any such Person would be required to pay if such
Hedging Agreement were terminated at such time);

                              (g)          [intentionally omitted];

                              (h)          an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any




61

--------------------------------------------------------------------------------




Credit Party or any Subsidiary thereof or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Credit Party or for any Subsidiary thereof or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

                              (i)           any Credit Party or any Subsidiary
thereof shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Credit Party
or any Subsidiary thereof or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

                              (j)           any Credit Party or any Subsidiary
thereof shall become unable, admit in writing or fail generally to pay its debts
as they become due;

                              (k)          one or more judgments for the payment
of money in an aggregate amount in excess of $100,000 shall be rendered against
any Credit Party and/or any Subsidiary thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Credit Party or any Subsidiary
thereof to enforce any such judgment;

                              (l)           an ERISA Event shall have occurred
that, in the opinion of the Required Lenders, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Credit Party in an aggregate amount exceeding (i) $150,000 in
any year or (ii) $350,000 for all periods; or

                              (m)           a Change in Control shall occur; or

                              (n)          (i) any security interest in favor of
the Collateral Agent created or purported to be created under the Pledge
Agreement, or under any other Security Document, shall, in any such case, no
longer provide the lien or priority contemplated by such Security Document or
any party having granted any such security interests (or any successor thereto
or representative thereof) shall make any claim or assertion to such effect, or
(ii) any Credit Party (or any successor thereto or representative thereof) shall
claim or assert that this Agreement or any Guarantee Agreement or any right or
remedy of the Administrative Agent, the Collateral Agent, the Issuing Bank or
any Lender hereunder shall not be enforceable in accordance with its terms, or
any Person (other than the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender) shall claim or assert that any other Loan Document
or any right or remedy of the Administrative Agent, the Collateral Agent, the
Issuing Bank or any Lender thereunder shall not be enforceable in accordance
with its terms; then, and in every such event (other than an event




62

--------------------------------------------------------------------------------




described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take any of
the following actions, at the same or different times: (i) terminate the
Revolving Credit Commitments, and thereupon the Revolving Credit Commitments
(including, but not limited to any right to increase the same under Section
2.06A) shall terminate immediately, (ii) declare the Loans then outstanding to
be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers, (iii) require cash collateral
as contemplated by Section 2.04(j), and (iv) enforce rights or cause the
enforcement of rights or exercise or cause the exercise of any remedies
available under any Loan Document or otherwise; and in case of any event
described in clause (h) or (i) of this Article, the Revolving Credit Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

ARTICLE VIII

The Agents

                    Each of the Lenders and the Issuing Bank hereby irrevocably
appoints (i) JPMorgan Chase Bank, N.A. as Administrative Agent, and (ii)
JPMorgan Chase Bank, N.A. as Collateral Agent, (the Administrative Agent and the
Collateral Agent, for purposes of this Article being referred to individually as
an “Agent” and collectively as the “Agents”), and authorizes the Agents to take
such actions on its behalf and to exercise such powers as are delegated to such
Agent by the terms of this Agreement or by the terms of any other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

                    Each bank serving as an Agent shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
any Credit Party or any Subsidiary or other Affiliate thereof as if it were not
an Agent.

                    None of the Agents shall have any duties or obligations
except those expressly set forth herein or in the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Agents shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) no Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as




63

--------------------------------------------------------------------------------




expressly set forth herein, no Agent shall have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to any
Credit Party or any of its Subsidiaries that is communicated to or obtained by
such Agent or any of its Affiliates in any capacity; provided, however, that
Agents shall give Lenders immediate written notice of any action taken or notice
received or given by any of them pursuant to the Intercreditor Agreement. No
Agent shall be liable for any action taken or not taken by it with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or wilful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until written notice thereof is given to such Agent by the Borrowers or a
Lender, and no Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document. The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

                    Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for any
Credit Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

                    Each Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it including, without limitation, its duties, rights and powers
under any Loan Documents in respect of the Collateral or any portion thereof.
Each Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as an Agent.

                    Subject to the foregoing, each Agent (including but not
limited to the Administrative Agent) acting under or in respect of the
Collateral, shall act for the ratable benefit of the Lenders and the Issuing
Bank as appropriate hereunder (unless otherwise provided herein or in any other
Loan Documents) and shall be entitled to the exculpations, privileges,
indemnities and other protections provided for the benefit of the Agent herein
or therein.




64

--------------------------------------------------------------------------------




                    Subject to the appointment and acceptance of a successor
Agent as provided in this paragraph, any Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrowers. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as an Agent
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations as such. The fees
payable by the Borrowers to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After any Agent’s resignation, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as Agent.

                    Each Lender acknowledges that it has, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agents or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any other Loan Document, any related
agreement or any document furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

              SECTION 9.01.            Notices.  

                    Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

                              (a)          if to the Borrowers or to any of the
Borrowers, to the Borrowers c/o the Company at 200 Mamaroneck Avenue, White
Plains, New York 10601, Attention of Leigh J. Abrams (Telecopy No.
914-428-4581);

                              (b)          if to the Administrative Agent, to
JPMorgan Chase Bank, N.A., Loan and Agency Bank Services Group, 1111 Fannin,
Floor 10, Houston, Texas 77002, Attention of Denise Ramon (Telecopy No. (713)
750-2938), with copies to JPMorgan Chase Bank, N.A., 106 Corporate Park Drive,
White Plains, New York 10604, Attention of Florence Reap (Telecopy No. (914)
993-7938);




65

--------------------------------------------------------------------------------




                              (c)          if to the Issuing Bank, to JPMorgan
Chase Bank, N.A., 106 Corporate Park Drive, White Plains, New York 10604,
Attention of Florence Reap (Telecopy No. (914) 993-7938); and

                              (d)          if to any other Lender, to it at its
address (or telecopy number) set forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

              SECTION 9.02.            Waivers; Amendments.  

                              (a)          No failure or delay by the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Lenders
hereunder or under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by the Borrowers or any other Credit Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, the Collateral Agent,
any Lender or the Issuing Bank may have had notice or knowledge of such Default
at the time.

                              (b)          Neither this Agreement or any of the
other Loan Documents nor any provision hereof or thereof may be waived, amended
or modified except (a) in the case of this Agreement, pursuant to an agreement
or agreements in writing entered into by the Borrowers and the Required Lenders
or by the Borrowers and the Administrative Agent with the consent of the
Required Lenders, and (b) in the case of any Security Document, pursuant to an
agreement entered into by the parties thereto and consented to by the Required
Lenders; provided that no such agreement shall (i) increase the Revolving Credit
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any Revolving
Credit Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.16(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) release any material Collateral under any Security Document or
release any guarantor under any Guarantee Agreement except as expressly
permitted thereby or hereby, without the prior consent




66

--------------------------------------------------------------------------------




of each Lender, (vi) waive, amend, or modify any provision of Section 6.09 or
6.11 without the prior written consent of the Mandatory Lenders; or (vii) change
any of the provisions of this Section or the definition of “Required Lenders” or
“Mandatory Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Document or make any determination or grant any consent
hereunder or thereunder, without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Collateral Agent, or the
Issuing Bank hereunder or thereunder without the prior written consent of the
Administrative Agent, the Collateral Agent, or the Issuing Bank, as the case may
be.

              SECTION 9.03.            Expenses; Indemnity; Damage Waiver.  

                              (a)          The Borrowers shall pay (i) all
reasonable out-of-pocket expenses incurred by each of the Administrative Agent,
the Collateral Agent, and the Issuing Bank, and its respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for such
Persons, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of this Agreement and the other
Loan Documents, or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the amendment, renewal or
extension of the Letter of Credit or any demand for payment thereunder and (iii)
all out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Collateral Agent,
the Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights against any Credit Party in connection with this Agreement or the
other Loan Documents, including its rights against any Credit Party under this
Section, or against any Credit Party in connection with the Loans made hereunder
or the Letters of Credit, or any Collateral, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, or Collateral.

                              (b)          The Borrowers shall indemnify the
Administrative Agent, the Collateral Agent, the Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby (other than in connection with
disputes between parties hereto other than Credit Parties regarding obligations
of such other parties), (ii) any Loan or the Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under the Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any




67

--------------------------------------------------------------------------------




property owned or operated by and Credit Party or any of its Subsidiaries, or
any Environmental Liability related in any way to any Credit Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Indemnitee.

                              (c)          To the extent that the Borrowers fail
to pay any amount required to be paid to the Administrative Agent, the
Collateral Agent, or the Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
Collateral Agent, or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent, or the Issuing Bank in
its capacity as such; and provided further that the action of the Collateral
Agent, or the Issuing Bank giving rise to the same did not constitute gross
negligence or willful misconduct by such Person.

                              (d)          To the extent permitted by applicable
law, the Borrowers shall not assert, and each Borrower hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document, or any agreement or instrument contemplated hereby or thereby,
the Transactions, any Loan or the Letters of Credit or the use of the proceeds
thereof.

                              (e)          All amounts due under this Section
shall be payable promptly after written demand therefor.

                    SECTION 9.04.         Successors and Assigns.

                              (a)          The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including an Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrowers without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.




68

--------------------------------------------------------------------------------




                              (b)          (i)        Subject to the conditions
set forth in paragraph (b)(ii) below, any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Revolving Credit
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

                                                        (A)            the
Borrowers, provided that no consent of the Borrowers shall be required for an
assignment to a Lender or an affiliate of a Lender, or if an Event of Default
has occurred and is continuing, any other assignee;

                                                        (B)            the
Administrative Agent, provided that no consent of the Administrative Agent shall
be required for an assignment of any Revolving Credit Commitment to an assignee
that is a Lender with a Revolving Credit Commitment immediately prior to giving
effect to such assignment; and

                                                        (C)            the
Issuing Bank.

                                             (ii)       Assignments shall be
subject to the following additional conditions:

                                                        (A)            except in
the case of an assignment to a Lender or an Affiliate of a Lender or an
assignment of the entire remaining amount of the assigning Lender’s Revolving
Credit Commitment or Loans of any Type, the amount of the Revolving Credit
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrowers and the Administrative Agent otherwise
consent, provided that no such consent of the Borrowers shall be required if an
Event of Default has occurred and is continuing;

                                                        (B)            each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement and the other
Loan Documents;

                                                        (C)            the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500; and

                                                        (D)            the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

                                             (iii)            Subject to
acceptance and recording thereof pursuant to paragraph (b)(iv) of this Section,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights




69

--------------------------------------------------------------------------------




and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.13, 2.14,
2.15 and 9.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

                                             (iv)            The Administrative
Agent, acting for this purpose as an agent of the Borrowers, shall maintain at
one of its offices a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitment of, and principal amount of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement and the other Loan Documents,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

                                             (v)          Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05(b), 2.06(d) or (e), 2.16(d) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

                              (c)          (i)            Any Lender may,
without the consent of the Borrowers, the Administrative Agent, the Issuing
Bank, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Revolving Credit Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers and the other Loan
Documents, the Administrative Agent, the Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the




70

--------------------------------------------------------------------------------




consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.

                                             (ii)            A Participant shall
not be entitled to receive any greater payment under Section 2.13 or 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.15(e) as though it were a
Lender.

                              (d)          Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement and the Revolving Credit Note issued to it to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

              SECTION 9.05.            Survival.  

                    All covenants, agreements, representations and warranties
made by the Borrowers herein and by the Borrowers and the other Credit Parties
in the other Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Documents shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Administrative Agent,
the Collateral Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or the
Letter of Credit is outstanding and so long as the Revolving Credit Commitments
have not expired or terminated. The provisions of Sections 2.13, 2.14, 2.15 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Revolving Credit Commitments or the termination of this Agreement or any
provision hereof.




71

--------------------------------------------------------------------------------




              SECTION 9.06.            Counterparts; Integration; Effectiveness.
 

                    This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties thereto relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

              SECTION 9.07.            Severability.  

                    Any provision of this Agreement or any other Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

              SECTION 9.08.            Right of Setoff.  

                    If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of a Borrower against
any of and all the obligations of the Borrowers now or hereafter existing under
this Agreement or any other Loan Document held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

              SECTION 9.09.            GOVERNING LAW; JURISDICTION; CONSENT TO
SERVICE OF PROCESS.  

                              (a)          THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO CHOICE OF, OR CONFLICT OF LAWS PRINCIPLES..

                              (b)          Each Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District




72

--------------------------------------------------------------------------------




of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against either Borrower or its properties in the courts of any jurisdiction.

                              (c)          Each Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

                              (d)          Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

              SECTION 9.10.            WAIVER OF JURY TRIAL.  

                    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

              SECTION 9.11.            Headings.  

                    Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.




73

--------------------------------------------------------------------------------




              SECTION 9.12.            Confidentiality.  

                    Each of the Administrative Agent, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
other Loan Document or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to a Borrower and its
obligations, (g) with the consent of the Borrowers or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, the
Collateral Agent, the Issuing Bank or any Lender on a nonconfidential basis from
a source other than the Borrowers. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their businesses, other than any such information that is available
to the Administrative Agent, the Collateral Agent, the Issuing Bank or any
Lender on a nonconfidential basis prior to disclosure by the Borrowers; provided
that, in the case of information received from the Borrowers after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

              SECTION 9.13.            Interest Rate Limitation.  

                    Notwithstanding anything herein to the contrary, if at any
time the interest rate applicable to any Loan, together with all fees, charges
and other amounts which are treated as interest on such Loan under applicable
law (collectively the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.




74

--------------------------------------------------------------------------------




              SECTION 9.14.            USA Patriot Act.

                    Each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), hereby notifies the Borrowers that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrowers, which information includes the names and addresses of the
Borrowers and other information that will allow such Lender to identify the
Borrowers in accordance with the Act.

ARTICLE X

The Borrowers

                    Each Borrower agrees that the representations and warranties
made by, and the liabilities, obligations, and covenants of and applicable to
any of, any two of, or all of the Borrowers under this Agreement, shall in every
case (whether or not specifically so stated in each such case herein) be joint
and several. Every notice by or to any Borrower shall be deemed also to
constitute notice by and to the other Borrowers, every act or omission by any
Borrower also shall be binding upon the other Borrowers, and the Administrative
Agent, the Collateral Agent, the Issuing Bank, and the Lenders are fully
authorized by each Borrower to act and rely also upon the representations and
warranties, covenants, notices, acts, and omissions of the other Borrowers.

[Balance of Page Intentionally Left Blank]




75

--------------------------------------------------------------------------------




              IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be duly executed by their respective authorized officers as of the day and
year first above written.

 

  KINRO, INC.           By: /s/ Fredric M. Zinn          ————————————————  
        Name: Fredric M. Zinn           Title:   Vice President          
LIPPERT COMPONENTS, INC.           By: /s/ Fredric M. Zinn
       ————————————————           Name: Fredric M. Zinn           Title:   Vice
President           JPMORGAN CHASE BANK, N.A. individually and
as Administrative Agent,           By: /s/ Florence M. Reap  
       ————————————————           Name: Florence M. Reap           Title:   Vice
President           KEYBANK NATIONAL ASSOCIATION, individually           By: /s/
Thomas J. Purcell          ————————————————           Name: Thomas J. Purcell  
        Title:   Senior Vice President           HSBC BANK USA, NATIONAL
ASSOCIATION, individually           By: /s/ Robert H. Rogers  
       ————————————————           Name: Robert H. Rogers           Title:  
First Vice President




76

--------------------------------------------------------------------------------